TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

$4,000,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 14, 2015

among

Prudential Financial, Inc.

and

Prudential Funding, LLC,

as Borrowers

The Prudential Insurance Company of America,

The Banks Listed Herein

and

JPMorgan Chase Bank, N.A.,

as Administrative Agent

and Several L/C Agent

 

 

J.P. Morgan Securities LLC,

Citigroup Global Markets Inc.

and

HSBC Securities (USA) Inc.,

as Joint Lead Arrangers and Joint Bookrunners

Citibank, N.A.

and

HSBC Bank USA, National Association,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1   

Section 1.01. Definitions

     1   

Section 1.02. Accounting Terms and Determinations

     19   

Section 1.03. Classification of Loans and Borrowings

     19   

Section 1.04. Terms Generally

     19   

ARTICLE 2 THE CREDITS

     20   

Section 2.01. Revolving Credit Loans

     20   

Section 2.02. Notice of Borrowing

     20   

Section 2.03. [Reserved]

     21   

Section 2.04. Notice to Banks; Funding of Loans

     21   

Section 2.05. Evidence of Debt

     21   

Section 2.06. Maturity of Loans

     22   

Section 2.07. Interest

     22   

Section 2.08. Fees

     23   

Section 2.09. Termination, Reduction or Increase of Commitments

     24   

Section 2.10. Method of Electing Interest Rates

     26   

Section 2.11. Optional Prepayments

     27   

Section 2.12. General Provisions as to Payments

     27   

Section 2.13. Funding Losses

     28   

Section 2.14. Computation of Interest and Fees

     29   

Section 2.15. Taxes

     29   

Section 2.16. Cash Collateral

     33   

Section 2.17. Defaulting Banks

     34   

Section 2.18. Letters of Credit

     37   

Section 2.19. Non-NAIC Approved Banks

     50   

ARTICLE 3 CONDITIONS

     51   

Section 3.01. Effectiveness

     51   

Section 3.02. Borrowings

     52   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     53   

Section 4.01. Existence and Power

     53   

Section 4.02. Authorization; No Contravention

     53   

Section 4.03. Binding Effect

     53   

Section 4.04. Financial Information

     54   

Section 4.05. Litigation

     54   

Section 4.06. Compliance with ERISA

     54   

Section 4.07. Compliance with Laws

     55   

Section 4.08. Taxes

     55   

Section 4.09. Not an Investment Company

     55   

Section 4.10. Full Disclosure

     55   

Section 4.11. Use of Credit

     55   

Section 4.12. Anti-Corruption and Sanctions

     55   

Section 4.13. Support Agreement

     55   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 5 COVENANTS

  56   

Section 5.01. Information

  56   

Section 5.02. Maintenance of Property; Insurance; Books and Records; Inspection
Rights

  59   

Section 5.03. Conduct of Business and Maintenance of Existence

  59   

Section 5.04. Compliance with Laws

  59   

Section 5.05. Compliance with ERISA

  59   

Section 5.06. Negative Pledge

  60   

Section 5.07. Consolidations, Mergers and Sales of Assets

  61   

Section 5.08. Use of Proceeds

  63   

Section 5.09. Financial Covenant

  63   

Section 5.10. PICA Support Agreement; PICA Assumption Agreement; Guarantee
Agreement

  63   

ARTICLE 6 DEFAULTS

  64   

Section 6.01. Events of Default

  64   

Section 6.02. Notice of Default

  67   

ARTICLE 7 AGENTS

  67   

Section 7.01. Appointment and Authorization

  67   

Section 7.02. Agents and Affiliates

  68   

Section 7.03. Action by Agents

  68   

Section 7.04. Consultation with Experts

  68   

Section 7.05. Liability of Agents

  68   

Section 7.06. Reliance by Agents

  69   

Section 7.07. Delegation of Duties

  69   

Section 7.08. Indemnification

  69   

Section 7.09. Credit Decision

  69   

Section 7.10. Successor Agents

  70   

Section 7.11. Other Agents

  70   

Section 7.12. Withholding Tax

  70   

ARTICLE 8 CHANGE IN CIRCUMSTANCES

  71   

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair

  71   

Section 8.02. Illegality

  71   

Section 8.03. Increased Cost and Reduced Return

  72   

Section 8.04. ABR Loans Substituted for Affected Euro-Dollar Loans

  73   

Section 8.05. Mitigation Obligations; Replacement of Banks

  73   

ARTICLE 9 MISCELLANEOUS

  74   

Section 9.01. Notices

  74   

Section 9.02. No Waivers

  76   

Section 9.03. Expenses; Documentary Taxes; Indemnification

  76   

Section 9.04. Sharing of Set-Offs

  77   

Section 9.05. Amendments and Waivers

  77   

Section 9.06. Successors and Assigns

  78   

Section 9.07. Collateral

  82   

Section 9.08. Counterparts; Integration

  82   

Section 9.09. Governing Law; Submission to Jurisdiction

  82   

Section 9.10. Waiver of Jury Trial

  82   

Section 9.11. Survival

  82   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.12. Confidentiality

  83   

Section 9.13. USA PATRIOT Act

  83   

Section 9.14. No Advisory or Fiduciary Responsibility

  83   

Section 9.15. Payments Set Aside

  84   

Section 9.16. Termination of PFLLC as a Borrower

  84   

Section 9.17. Effect of Amendment and Restatement

  84   

SCHEDULES

 

Pricing Schedule

Schedule 1.01

—

Commitments

Schedule 2.18

—

Existing Letters of Credit

Schedule 9.01

—

Notice Information

EXHIBITS

 

Exhibit A

—

Form of Note

Exhibit B

—

Form of Assumption Agreement

Exhibit C

—

Form of Opinion of the Counsel for the Obligors

Exhibit D

—

Form of Assignment and Assumption

Exhibit E-1

—

Form of U.S. Tax Compliance Certificate (For Non-U.S. Banks that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit E-2

—

Form of U.S. Tax Compliance Certificate (For Non-U.S. Banks that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit E-3

—

Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit E-4

—

Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F

—

Form of PICA Assumption Agreement

Exhibit G

—

Form of PICA Guarantee Agreement

Exhibit H

—

PICA Support Agreement

Exhibit I

—

Form of PFLLC Termination Notice

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED CREDIT AGREEMENT

THE AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
April 14, 2015 among PRUDENTIAL FINANCIAL, INC., PRUDENTIAL FUNDING, LLC, THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, the BANKS listed on the signature pages
hereof and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Several L/C
Agent.

PFI (as defined below) is a party to the Five-Year Credit Agreement dated as of
December 16, 2011 (the “Existing Five-Year Credit Agreement”) with the banks
party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent and Several
L/C Agent. PFI, PFLLC (as defined below) and PICA (as defined below) are parties
to the Three-Year Credit Agreement dated as of December 16, 2011 (the “Existing
Three-Year Credit Agreement” and together with the Existing Five-Year Credit
Agreement, the “Existing Credit Agreements”) with the banks party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent.

Certain of the parties to the Existing Credit Agreements desire to amend each
Existing Credit Agreements in certain respects and to restate in its entirety
each Existing Credit Agreement, as so amended and restated as provided in this
Agreement (and, in that connection, one or more banks not currently party to
either of the Existing Credit Agreements may become party as banks hereunder),
effective upon the satisfaction of the certain conditions precedent set forth in
Section 3.01. Accordingly, the parties hereto hereby agree that on the Effective
Date (as defined below) the Existing Credit Agreements shall be amended and
restated in this single agreement as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Euro-Dollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Banks hereunder, and its successors in such capacity.

“Administrative Agent’s Office” means the Administrative Agent’s office and, as
appropriate, account or accounts, as designated from time to time by the
Administrative Agent in a notice to PFI and the Banks.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to PFI) duly completed by
such Bank.

“Affected Bank” means a Bank that (i) is not obligated to issue a Several Letter
of Credit because of one or more of the events or circumstances described in
Section 2.18(a)(iii)(A) or (B) and (ii) has elected not to issue such Several
Letter of Credit as a result of one or more of such events or circumstances.

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person.

“Agent Parties” has the meaning set forth in Section 9.01(c).

“Agents” means each of the Administrative Agent, the Syndication Agents and the
Several L/C Agent.

“Agreement” has the meaning set forth in the introduction hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the London
interbank offered rate (which shall not be less than zero) as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or on any successor or substitute page of such page) at
approximately 11:00 a.m., London time, on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its ABR Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Applicable Margin” means, for any day, with respect to any ABR Loan or any
Euro-Dollar Loan, the rate per annum for such day for such Type of Loan
determined in accordance with the Pricing Schedule.

“Applicable Percentage” means, with respect to any Bank, the percentage of the
aggregate amount of the Commitments represented by such Bank’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments. The Applicable

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Percentage of a Bank may be adjusted in accordance with the provisions of this
Agreement, including as a result of a Commitment Increase under Section 2.09(d)
and the provisions regarding Defaulting Banks.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

“Assignee” has the meaning set forth in Section 9.06(c).

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Assignee (with the consent of any party whose consent is required by
Section 9.06(c)), and accepted by the Administrative Agent, in the form of
Exhibit D hereto or any other form approved by the Administrative Agent.

“Assuming Bank” means any Person not previously a Bank that becomes a Bank
hereunder pursuant to Section 2.09(d).

“Assumption Agreement” means an assumption agreement entered into by the
Borrowers and an Assuming Bank, and accepted by the Administrative Agent, in the
form of Exhibit B hereto or any other form approved by the Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.18(b)(v).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

“Bank” means the Persons listed on Schedule 1.01 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or any other
agreement entered into hereunder by such Person pursuant to which such Person
becomes a Bank (including under Section 2.09(d)), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Bank” includes each Fronting
L/C Issuer, the Several L/C Agent and each Limited Fronting Bank.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA that is not a Plan or a Multiemployer Plan and
that is maintained or otherwise contributed to by any member of the ERISA Group.

“Borrower” means PFI or PFLLC, as the context may require, and “Borrowers” means
all of the foregoing; provided that if PFLLC shall have been terminated as a
Borrower hereunder pursuant to Section 9.16, neither the term “Borrower” nor the
term “Borrowers” shall thereafter include or refer to PFLLC.

“Borrowing” means Revolving Credit Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Dollar Loans, as to which a
single Interest Period is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Euro-Dollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Fronting L/C Issuers, the Limited Fronting Banks and/or the Banks, as
applicable, as collateral for L/C Obligations, cash or deposit account balances
in Dollars or, if the applicable Fronting L/C Issuer or the applicable Limited
Fronting Bank, as applicable, benefitting from such collateral agrees in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and such
Fronting L/C Issuer or such Limited Fronting Bank, as applicable (which
documentation is hereby consented to by the Banks). “Cash Collateral” has a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral, deposit account balances and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement or (with
respect to any Bank) such later date on which such Bank becomes a party to this
Agreement, of: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any Bank
(or, for purposes of Section 8.03(b), by any Applicable Lending Office of such
Bank or by such Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after such date; provided that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closed Block Equity” means, calculated as of the last day of each fiscal
quarter, the amount of PFI’s Closed Block assets less the amount of PFI’s Closed
Block liabilities, excluding accumulated other comprehensive income (or loss)
attributable thereto, as reported in the notes to PFI’s consolidated financial
statements.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Commitment” means, with respect to each Bank, the commitments of such Bank
(i) to make Revolving Credit Loans, (ii) to issue Several Letters of Credit (or
to purchase participations therein to the extent provided herein) and (iii) to
purchase participations in Fronted Letters of Credit, expressed as an amount
representing the maximum aggregate amount of such Bank’s Revolving Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to the terms hereof. The initial amount of each Bank’s Commitment
is set forth on Schedule 1.01, or in the Assignment and Assumption or other
agreement pursuant to which such Bank shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Banks’ Commitments is
$4,000,000,000 as of the Effective Date.

“Commitment Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.

“Commitment Increase” has the meaning set forth in Section 2.09(d)(i).

“Commitment Increase Date” has the meaning set forth in Section 2.09(d)(i).

“Confirming Bank” means, as provided in Section 2.19, with respect to any Bank
that is a Non-NAIC Approved Bank, any Person (including any other Bank) that is
a NAIC Approved Bank and that has agreed in a written agreement to confirm
Several Letters of Credit with respect to which such Non-NAIC Approved Bank is
an issuer, which agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent (such an agreement, a “Confirming Bank
Agreement”).

“Confirming Bank Agreement” has the meaning set forth in the definition of
“Confirming Bank”.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Worth” means, calculated as of the last day of each fiscal
quarter, the consolidated stockholders’ equity of PFI determined in accordance
with GAAP as of such date, but excluding: (i) accumulated other comprehensive
income (or loss), (ii) equity of non-controlling interests attributable thereto,
and (iii) Closed Block Equity

“Credit Extension” means each of a Borrowing and an L/C Credit Extension.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (v) all obligations of such Person to purchase securities
(or other property) which arise out of or in connection with the sale of the
same or substantially similar securities (or other property), (vi) all
non-contingent obligations of such Person (and, for purposes of Section 5.06 and
the definitions of “Material Debt” and “Material Derivative

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations”, all contingent obligations of such Person) to reimburse any bank
or other Person in respect of amounts paid under a letter of credit or similar
instrument, (vii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (viii) all Debt of
others Guaranteed by such Person, (ix) all redeemable preferred stock issued by
such Person other than any such preferred stock redeemable at the sole option of
such Person and (x) all Separate Account Recourse Obligations of such Person.
Notwithstanding any other provision of this Agreement, any Debt issued, assumed,
Guaranteed or otherwise incurred by PICA, or any other Subsidiary that is an
insurance company, for or on behalf of any separate account of PICA or any such
Subsidiary, which is a Non-Recourse Obligation of such separate account, shall
be Debt of such separate account and shall not be deemed Debt of PFI or any of
its Subsidiaries hereunder.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Rate” means an interest rate equal to (i) the Alternate Base Rate plus
(ii) the Applicable Margin applicable to ABR Loans plus (iii) 2.00% per annum;
provided that, with respect to principal of any Euro-Dollar Loan that shall
become due (whether at stated maturity, by acceleration, by prepayment or
otherwise) on a day other than the last day of the Interest Period therefor, the
“Default Rate” shall be a rate per annum equal to, for the period from and
including such due date to but excluding the last day of such Interest Period,
the interest rate for such Euro-Dollar Loan as provided in Section 2.07(b) plus
2.00% and, thereafter, the rate provided for above in this definition.

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its obligations in respect of Letters of Credit
(including its obligations in respect of its participations therein, if any,
hereunder) or (iii) pay over to the Administrative Agent, the Several L/C Agent,
any Fronting L/C Issuer or any other Bank any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, (x) such Bank notifies
the Administrative Agent in writing that such failure is the result of such
Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or (y) such failure has been cured, (b) has notified PFI or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or PFI, acting in
good faith, to provide a certification in writing from an authorized officer of
such Bank that it will comply with its funding obligations hereunder (including
in respect of Letters of Credit); provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon the Administrative Agent’s
receipt of such certification, or (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Derivatives Obligations” of any Person means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, futures contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement or cleared through one or more clearing houses, executed on
an exchange or other central limit order book, or executed bilaterally with a
financial institution and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, any futures customer agreement, cleared derivatives addendum to such
futures customer agreement or any other master agreement (any such master
agreement, together with any related schedules, or annexes, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. Notwithstanding any other provision of this Agreement, any
Derivatives Obligation entered into, assumed or otherwise incurred by PICA, or
any other Subsidiary that is an insurance company, for or on behalf of any
separate account of PICA or any such Subsidiary, which is a Non-Recourse
Obligation of such separate account, shall be a Derivatives Obligation of such
separate account and shall not be deemed a Derivatives Obligation of PFI or any
of its Subsidiaries hereunder.

“Dollars” and the sign “$” mean lawful money in the United States of America.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to PFI and the Administrative Agent.

“Early Termination” means an event which causes any Derivative Obligation to be
terminated, accelerated, or closed-out prior to the scheduled termination of
such Derivative Obligation.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, (ii) any right to receive,
directly or indirectly, assets, or proceeds of assets, held in a separate
account of PICA and (iii) any option, warrant or other right entitling the
holder thereof to purchase or otherwise acquire any such equity interest or
other right.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means PICA and all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with PICA, are treated as a single employer under Section 414 of
the Internal Revenue Code.

“Euro-Dollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to PFI and the
Administrative Agent.

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires such interest in the Loans
or Commitment (other than pursuant to an assignment request by PFI under
Section 8.05(b)) or (ii) such Bank changes its Applicable Lending Office, except
in each case to the extent that, pursuant to Section 2.15, amounts with respect
to such Taxes were payable either to such Bank’s assignor immediately before
such Bank acquired the applicable interest in a Loan or Commitment or to such
Bank immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreements” has the meaning set forth in the introduction
hereto.

“Existing Five-Year Credit Agreement” has the meaning set forth in the
introduction hereto.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Three-Year Credit Agreement” has the meaning set forth in the
introduction hereto.

“Existing Letters of Credit” means each Letter of Credit under (and as defined
in) the Existing Five-Year Credit Agreement outstanding as of the Effective Date
and listed on Schedule 2.18.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Foreign Bank” means a Bank that is not a U.S. Person.

“Fronted Letter of Credit” means any Letter of Credit which is issued solely by
a Fronting L/C Issuer pursuant to Section 2.18(a)(i)(A)(1).

“Fronted Letter of Credit Commitment” means, with respect to any Fronting L/C
Issuer, the maximum aggregate outstanding undrawn amount of Fronted Letters of
Credit that such Fronting L/C Issuer shall have agreed to issue hereunder (i) as
set forth opposite such Fronting L/C Issuer’s name on Schedule 1.01 or
(ii) pursuant to the written agreement by which such Fronting L/C Issuer shall
have become a Fronting L/C Issuer (as such agreement may be amended from time to
time with the agreement of such Fronting L/C Issuer).

“Fronting L/C Issuer” means (i) JPMCB together with its permitted successors and
assigns in such capacity, (ii) Citibank, N.A. together with its permitted
successors and assigns in such capacity, (iii) HSBC Bank together with its
permitted successors and assigns in such capacity and (iv) each other Bank
selected from time to time by the Borrower to be an issuer of Fronted Letters of
Credit hereunder (provided that such Bank shall be reasonably acceptable to the
Administrative Agent and shall have agreed to be a Fronting L/C Issuer hereunder
and to issue Fronted Letters of Credit up to its Fronted L/C Issuer Commitment
pursuant to a written agreement reasonably satisfactory to the Administrative
Agent, executed by such Bank, the Borrower and the Administrative Agent), each
in its capacity as an issuer of Fronted Letters of Credit hereunder, or any
successor issuer of Fronted Letters of Credit hereunder (including with respect
to each Fronted Letter of Credit that is an Existing Letter of Credit deemed
issued hereunder as of the Effective Date for which such Fronting L/C Issuer is
the Fronting L/C Issuer under the Existing Five-Year Credit Agreement). A
Fronting L/C Issuer may, in its discretion, arrange for one or more Fronted
Letters of Credit to be issued by one or more of its branches or Affiliates, in
which case the term “Fronting L/C Issuer” shall include any such branch or
Affiliate which issues any Fronted Letter of Credit.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fund” means (i) any separate account of PICA or any other Subsidiary that is an
insurance company, (ii) any other entity (whether or not constituting a Person
hereunder) created in the ordinary course of the investment advisory or asset
management business of PICA or any other Subsidiary for the purpose of selling
to one or more third parties one or more Equity Interests in an investment
vehicle managed by PICA or an Affiliate of PICA as part of such business, or one
or more interests in any separate account of PICA, or any other Subsidiary that
is an insurance company, that holds one or more Equity Interests in such
investment vehicle or (iii) any corporation or other entity that would otherwise
be a Subsidiary of any such separate account under clause (i) above or other
entity under clause (ii) above.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Honor Date” has the meaning set forth in Sections 2.18(c)(i) and 2.18(c)(ii).

“HSBC Bank” means HSBC Bank USA, National Association and its successors.

“Increasing Bank” has the meaning set forth in Section 2.09(d)(i).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Payment Date” means (i) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (ii) with respect
to any Euro-Dollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of any Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period” means a period commencing on the date of Borrowing specified
in the applicable Notice of Borrowing or on the date specified in the applicable
Notice of Interest Rate Election and ending one week or one, two, three or six
months thereafter, as the applicable Borrower may elect in such Notice; provided
that:

(a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; and

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to the
immediately following proviso, end on the last Business Day of a calendar month;

provided, further, that no Interest Period which begins before the Termination
Date may end after the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“IRS” means the United States Internal Revenue Service.

“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc., or such later version
thereof as may be in effect at the time of issuance of a Letter of Credit.

“Joint Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners
listed on the cover page of this Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all unpaid
Unreimbursed Amounts. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. For purposes of determining the L/C Obligations
held by any Bank at any time, such Bank shall be deemed to hold an amount equal
to the sum of (without duplication) (i) the aggregate amount of such Bank’s
direct obligations in all outstanding Several Letters of Credit, (ii) its
participations in all outstanding Several Letters of Credit, (iii) its
participations in all outstanding Fronted Letters of Credit and (iv) its
Applicable Percentage of all unpaid Unreimbursed Amounts in respect of all
outstanding Letters of Credit at such time.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement and shall include the Existing Letters of Credit. Letters of Credit
issued hereunder shall be denominated in Dollars only.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Fronting L/C Issuer or the Several L/C Agent, as applicable.

“Letter of Credit Documents” means, with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the applicable Fronting L/C Issuer or the Several L/C Agent, as
applicable, and the applicable Borrower (and, if applicable, any Subsidiary
named as an applicant in the Letter of Credit Application) or entered into by
the applicable Borrower (or, if applicable, any Subsidiary) in favor of the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, and
relating to any such Letter of Credit.

“Letter of Credit Exposure” means, with respect to any Bank at any time, the sum
of the aggregate outstanding principal amount of such Bank’s L/C Obligations at
such time.

“Letter of Credit Fee Rate” means a rate per annum determined in accordance with
the Pricing Schedule plus (with respect to any Letter of Credit fees payable
under Section 2.08(b) accruing after the date on which the Commitments
terminate) 2.00%.

“LIBO Rate” means, with respect to any Euro-Dollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Euro-Dollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. In any event, the LIBO Rate shall not be less than zero.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Limited Fronting Bank” means, as provided in Section 2.18(j), (i) any Bank (so
long as it is not an Affected Bank with respect to any Several Letter of Credit)
that agrees that it shall

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be an issuer with respect to any Affected Bank’s Applicable Percentage of a
particular Several Letter of Credit or (ii) any Bank that is a NAIC Approved
Bank and agrees that it shall be an issuer with respect to the Applicable
Percentage of Several Letters of Credit of any other Bank that is a Non-NAIC
Approved Bank issued during the period that such other Bank is a Non-NAIC
Approved Bank, in each case pursuant to a Limited Fronting Bank Agreement.

“Limited Fronting Bank Agreement” has the meaning set forth in Sections 2.18(j).

“Loan” means an ABR Loan or a Euro-Dollar Loan, and “Loans” means ABR Rate Loans
or Euro-Dollar Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Document, the PICA Assumption Agreement and the PICA Guarantee.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Federal Reserve Board, as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on the business,
financial position or operations of PFI and its Subsidiaries, taken as a whole.

“Material Debt” means Debt of PFI and/or one or more Subsidiaries, arising in
one or more related or unrelated transactions, in an aggregate principal amount
exceeding $450,000,000; provided that the term “Material Debt” shall not include
(i) the Loans, (ii) obligations of PFI or any Subsidiary (x) to purchase
securities which arise out of or in connection with the sale of the same or
substantially similar securities or (y) to return collateral consisting of cash
or securities which arise out of or in connection with the loan of the same or
substantially similar securities, in each case in the ordinary course of the
investment business of PFI or such Subsidiary, as the case may be, consistent
with past practice, (iii) Permitted Collateralized Obligations and (iv) Debt of
PFI or any Subsidiary in respect of which (A) the recourse of the holder of such
Debt (whether direct or indirect and whether contingent or otherwise) is
effectively limited to the assets directly securing such Debt (which assets have
been acquired for investment and not for use by PFI or such Subsidiary in its
operations) and (B) such holder may not collect by levy of execution against
assets of PFI or such Subsidiary, as the case may be, generally (other than the
assets directly securing such Debt) if such obligor fails to pay such Debt when
due and such holder obtains a judgment with respect thereto and provided,
further, that surplus notes of PICA or any other insurance Subsidiary of PFI
shall constitute Material Debt if, but only to the extent that, the failure to
pay the principal thereof and/or the interest thereon shall constitute an event
of default thereunder or under any agreement pursuant to which such surplus
notes were issued or shall result in the acceleration of Material Debt.

“Material Derivative Obligations” means payment obligations in respect of
Derivatives Obligations of PFI and/or one or more Subsidiaries, arising in one
or more related or unrelated transactions, exceeding in the aggregate
$450,000,000.

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $450,000,000.

“Material Subsidiary” means, at any date, (i) unless PFLLC shall have been
terminated as a Borrower hereunder pursuant to Section 9.16, PFLLC, (ii) PICA
and (iii) any other Subsidiary the assets of which (other than, in the case of
any Subsidiary that is an insurance

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

company, assets held in separate accounts of such Subsidiary) as of such date
exceed 10% of the consolidated assets (other than assets held in separate
accounts of PICA or any Subsidiary that is an insurance company) of PFI, as
reflected in the most recent consolidated financial statements of PFI furnished
or required to be furnished to the Banks pursuant to Section 4.04(a) or 5.01(a).

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“NAIC Approved Bank” means any Bank (x) that is listed on the most current “Bank
List” of banks approved by the NAIC, (y) organized or, in the case of a branch
or agency office of a foreign banking organization in the United States,
licensed, under the laws of the United States or any state thereof and
(z) regulated, supervised and examined by federal or state authorities having
regulatory authority over banks and trust companies.

“Non-Recourse Obligation” means, with respect to a separate account of PICA or
any Subsidiary that is an insurance company, any Debt incurred for or on behalf
of such separate account for which (i) the sole recourse for the payment of
principal of and interest thereon shall be against the assets of such separate
account (and the explicit terms of such Debt shall so provide), and not against
PFI or any Subsidiary or any of their respective other assets and (ii) neither
PFI nor any Subsidiary shall be the lender thereof. For the avoidance of doubt,
liability for exclusions from non-recourse provisions contained in the document
creating the Debt obligation or in a separate guarantee shall not be considered
to constitute recourse against PFI or any Subsidiary or any of their respective
other assets for the purposes of this definition.

“Non-Extension Notice Date” has the meaning set forth in Section 2.18(b)(v).

“Non-NAIC Approved Bank” means, at any time, any Bank that is not a NAIC
Approved Bank.

“Note” means a promissory note of a Borrower, substantially in the form of
Exhibit A hereto, evidencing its obligation of to repay the Loans made to it by
a Bank, and “Notes” means all or any combination of such promissory notes issued
hereunder, as the context may require.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

“Obligations” means all advances to, and debts and liabilities of, the Obligors
arising under any Loan Document or with respect to any Loans (including with
respect to principal, interest, fees and other amounts payable by the Obligors
thereunder) or Letter of Credit (including all L/C Obligations), whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Obligor or any
Affiliate thereof of any case, proceeding or other action under any Debtor
Relief Laws naming such Person as the debtor in such case, proceeding or action,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Obligor Materials” has the meaning set forth in Section 9.01(c).

“Obligors” means the Borrowers and PICA.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.05(b)).

“Participant” has the meaning set forth in Section 9.06(b).

“Participant Register” has the meaning set forth in Section 9.06(b).

“Participating L/C Issuer” means, from time to time with respect to each Several
Letter of Credit, each Affected Bank or Non-NAIC Approved Bank, as applicable,
for whose Applicable Percentage (or any portion thereof) a Limited Fronting Bank
has agreed to be liable as an issuer.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Collateralized Obligation” means any obligation relating to real
estate mortgage investment conduits (REMICs), pass-through obligations,
collateralized mortgage obligations, collateralized bond obligations or similar
instruments, except an obligation of PFI or any Subsidiary (excluding any
Subsidiary (other than PFLLC, unless PFLLC shall have been terminated as a
Borrower hereunder pursuant to Section 9.16) that is the issuer of the REMIC,
pass-through obligation, collateralized mortgage obligation, collateralized bond
obligation or similar instrument) to the extent that such obligation requires a
cash payment by PFI or such Subsidiary, recourse for the payment of which is not
effectively limited to specified assets of PFI or such Subsidiary.

“Permitted Encumbrances” means: (i) Liens imposed by law for taxes that are not
yet due or are being contested in good faith by appropriate proceedings;
(ii) bankers’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings; (iii) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (iv) deposits to secure the

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (v) Liens on deposit accounts or
securities accounts, including bankers’ Liens and rights of setoff arising in
the ordinary course of business; (vi) Liens arising out of deposits of cash or
securities with reinsurance trusts, ceding companies or insurance regulators in
the ordinary course of business; and (vii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of PFI or any
Subsidiary; provided that the term “Permitted Encumbrances” shall not include
any Lien securing Debt.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“PFI” means Prudential Financial, Inc., a New Jersey corporation, and its
successors.

“PFLLC” means Prudential Funding, LLC, a New Jersey limited liability company,
and its successors.

“PICA” means The Prudential Insurance Company of America, a life insurance
company organized under the laws of the State of New Jersey, and its successors.

“PICA Assumption Agreement” means an agreement entered into by PICA for the
benefit of the Administrative Agent and the Banks, substantially in the form of
Exhibit F hereto.

“PICA Guarantee Agreement” means an agreement entered into by PICA for the
benefit of the Administrative Agent and the Banks, substantially in the form of
Exhibit G hereto.

“PICA Support Agreement” means the Support Agreement dated as of March 18, 1982
between PICA and PFLLC, a copy of which is attached as Exhibit H hereto, as the
same may, subject to Section 5.10, be amended from time to time.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Platform” has the meaning set forth in Section 9.01.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Recipient” means (i) the Administrative Agent, (ii) any Bank and (iii) any
Fronting L/C Issuer, as applicable.

“Register” has the meaning set forth in Section 9.06(f).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Banks” means, at any time, Banks having Revolving Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time; provided that the
Revolving Credit Exposures and unused Commitments of any Defaulting Bank shall
be excluded for purposes of making a determination of Required Banks.

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of (i) the outstanding principal amount of such Bank’s Revolving Credit Loans
and (ii) such Bank’s L/C Obligations at such time.

“Revolving Credit Loan” means a loan made or to be made by a Bank pursuant to
Section 2.01; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Revolving Credit Loan” shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”), the U.S.
Department of State or by the United Nations Security Council, (b) any Person
located, organized or a resident in a country or territory that is, or whose
government is, the subject of Sanctions, and where being located, organized or a
resident is prohibited by applicable OFAC regulations, (c) any Person located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions and with respect to which an Obligor is prohibited from
doing business with such Person as a result of applicable OFAC regulations or
(d) any Person controlled by any such Person.

“Senior Financial Officer” means (i) with respect to PFI or PICA, its Treasurer,
Controller or Chief Financial Officer and (ii) with respect to PFLLC, its
President or Treasurer.

“Separate Account Recourse Obligation” means any Debt issued, assumed,
Guaranteed or otherwise incurred, or any Derivatives Obligation entered into,
assumed or otherwise incurred, in each case by PICA, or any other Subsidiary
that is an insurance company, for or on behalf of any separate account of PICA
or any such Subsidiary, which is not a Non-Recourse Obligation of such separate
account.

“Several L/C Agent” means JPMCB, in its capacity as agent and attorney-in-fact
for the Banks in issuing and amending Several Letters of Credit, or any
successor in such capacity

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(including with respect to each Several Letter of Credit that is an Existing
Letter of Credit deemed issued hereunder as of the Effective Date for which
JPMCB is the Several L/C Agent under the Existing Five-Year Credit Agreement).

“Several Letter of Credit” means any Letter of Credit issued severally by the
Banks pursuant to Section 2.18(a)(i)(B)(1).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “eurocurrency liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Euro-Dollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Bank under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in such reserve percentage.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. Unless otherwise
specified, “Subsidiary” means a Subsidiary of PFI. Notwithstanding any other
provision of this Agreement, the term “Subsidiary” shall not be deemed to
include any Fund.

“Syndication Agents” means the Co-Syndication Agents listed on the cover page of
this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means April 14, 2020 or, if such day is not a Business Day,
the next preceding Business Day.

“Transactions” means the execution, delivery and performance by each of the
Obligors of the Loan Documents to which it is a party, the borrowing of Loans by
the Borrowers and the use of the proceeds thereof, and the issuance of Letters
of Credit and the use thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of a Letter of Credit or such earlier version thereof as
may be required by the applicable Governmental Authority or beneficiary.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Unreimbursed Amount” has the meaning set forth in Sections 2.18(c)(i) and
2.18(c)(ii).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.15(f)(ii)(D)(2).

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with, in the case of PICA
or any of PFI’s other insurance Subsidiaries, accounting practices prescribed or
permitted by insurance regulatory authorities and, in the case of PFI and each
non-insurance Subsidiary, GAAP, in each case as in effect from time to time,
applied on a basis consistent (except, in the case of PICA or any of PFI’s other
insurance Subsidiaries, for changes required by insurance regulatory authorities
and, in the case of PFI and each non-insurance Subsidiary, for changes concurred
in by PFI’s independent public accountants) with the most recent comparable
financial statements thereof furnished to the Banks pursuant to Section 4.04(a)
or 4.04(b) (as the case may be) or Section 5.01(a) or 5.01(b) (as the case may
be); provided that, if PFI notifies the Administrative Agent that it wishes to
amend any covenant in Article 5 to eliminate the effect of any change occurring
after the date hereof in, in the case of PICA or any of PFI’s other insurance
Subsidiaries, accounting practices prescribed or permitted by insurance
regulatory authorities or, in the case of PFI and any non-insurance Subsidiary,
GAAP, on the operation of such covenant (or if the Administrative Agent notifies
PFI that the Required Banks wish to amend Article 5 for such purpose), then the
Obligors’ compliance with such covenant shall be determined on the basis of, in
the case of PICA and any of PFI’s other insurance Subsidiaries, accounting
practices prescribed or permitted by insurance regulatory authorities and, in
the case of PFI and any non-insurance Subsidiary, GAAP, in each case in effect
immediately before the relevant change in such accounting practices or
accounting principles, as the case may be, became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to PFI
and the Required Banks.

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Euro-Dollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Euro-Dollar Borrowing”).

Section 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement,

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE 2

THE CREDITS

Section 2.01. Revolving Credit Loans. Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make loans in Dollars to any
Borrower pursuant to this Section from time to time during the Availability
Period in amounts such that (i) such Bank’s Revolving Credit Exposure at any
time shall not exceed the amount of its Commitment and (ii) the total Revolving
Credit Exposures at any time shall not exceed the aggregate amount of the
Commitments. Each Borrowing under this Section shall be in an aggregate
principal amount of $25,000,000 or any larger multiple of $1,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.02(b)) and shall be made from the several Banks ratably in
proportion to their respective Commitments. Within the foregoing limits, any
Borrower may borrow under this Section, repay, or to the extent permitted by
Section 2.11, prepay Loans and reborrow at any time before the Termination Date
under this Section.

Section 2.02. Notice of Borrowing. The applicable Borrower shall give the
Administrative Agent notice (a “Notice of Borrowing”), not later than (i) 1:00
p.m., New York City time, on the date of each ABR Borrowing or (ii) 11:00 a.m.,
New York City time, on the third Business Day before each Euro-Dollar Borrowing,
specifying:

(a) the date of such Borrowing (which shall be a Business Day),

(b) the aggregate amount of such Borrowing,

(c) whether such Borrowing is to be an ABR Borrowing or a Euro-Dollar Borrowing,
and

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.03. [Reserved].

Section 2.04. Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share (if
any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the applicable Borrower.

(b) Not later than 3:00 p.m., New York City time, on the date of each Borrowing,
each Bank participating therein shall make available its share of such
Borrowing, in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address specified in or pursuant to
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article 3 has not been satisfied, the Administrative
Agent will make the funds so received from the Banks available to the applicable
Borrower, either by crediting the amount thereof to an account of such Borrower
(if any) maintained with the Administrative Agent or by wire transfer of such
amount, in each case in accordance with the instructions of such Borrower
provided to the Administrative Agent; provided that ABR Revolving Credit Loans
made to finance the reimbursement of Unreimbursed Amount in respect of a Letter
of Credit as provided in Section 2.18(c) shall be remitted by the Administrative
Agent to the applicable Fronting L/C Issuer.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of (or, in the case of an ABR Borrowing, prior to 2:00 p.m., New
York City time, on the date of) any Borrowing that such Bank will not make
available to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
Section 2.04(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, a rate per annum equal to the higher of the Federal Funds Effective
Rate and the interest rate applicable thereto pursuant to Section 2.07 and
(ii) in the case of such Bank, the Federal Funds Effective Rate. If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.

Section 2.05. Evidence of Debt.

(a) Maintenance of Records by Banks. Each Bank shall maintain in accordance with
its usual practice records evidencing the indebtedness of each Borrower to such
Bank resulting from each Loan made by such Bank, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.

(b) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Bank hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Banks and
each Bank’s share thereof.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Effect of Entries. The entries made in the records maintained pursuant to
Section 2.05(a) or (b) shall, absent manifest error, be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Bank or the Administrative Agent to maintain such records or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Loans in accordance with the terms of this Agreement.

(d) Promissory Notes. Any Bank may request that Loans made by it to a Borrower
be evidenced by a single promissory note, in substantially the form of Exhibit A
hereto. In such event, such Borrower shall promptly prepare, execute and deliver
to such Bank a promissory note payable to such Bank (or, if requested by such
Bank, to such Bank and its registered assigns) and in such form. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.06(c)) be represented by one
or more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.06. Maturity of Loans. Each Borrower hereby unconditionally promises
to pay the full principal amount of each Revolving Credit Loan made to such
Borrower, which shall mature, and the principal amount thereof shall be due and
payable (together with the interest accrued thereon) on the Termination Date.

Section 2.07. Interest.

(a) Each ABR Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the Alternate Base Rate for such day plus the Applicable
Margin.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the Adjusted LIBO Rate applicable to such Interest
Period plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at the Default
Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Credit Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Credit Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Euro-Dollar Revolving Credit Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
applicable Borrower and the participating Banks of each rate of interest so
determined, and its determination thereof shall be conclusive absent manifest
error.

Section 2.08. Fees.

(a) Commitment Fees. PFI shall pay to the Administrative Agent for the account
of each Bank a commitment fee, which shall accrue at the Commitment Fee Rate on
the average daily unused amount of the Commitment of such Bank from the
Effective Date to but excluding the date on which such Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.

(b) Letter of Credit Fees. Each Borrower agrees to pay the following fees and
other amounts with respect to the Letters of Credit issued on behalf of such
Borrower:

(i) to the Administrative Agent for the account of each Bank a Letter of Credit
fee with respect to each outstanding Letter of Credit, which shall accrue at the
Letter of Credit Fee Rate on the average daily amount of such Bank’s L/C
Obligations (excluding any portion thereof attributable to Unreimbursed Amounts)
during the period from and including the Effective Date to but excluding the
later of the date on which such Bank’s Commitment terminates and the date on
which such Bank ceases to have any L/C Obligations;

(ii) to each Fronting L/C Issuer a fronting fee, which shall accrue at the rate
or rates per annum separately agreed upon in writing between the applicable
Borrower and such Fronting L/C Issuer on the average daily amount of the L/C
Obligations (excluding any portion thereof attributable to Unreimbursed Amounts)
with respect to Fronted Letters of Credit issued by such Fronting L/C Issuer
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any L/C Obligations; and

(iii) to the applicable Fronting L/C Issuer or the Several L/C Agent, as
applicable, for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard and reasonable costs and charges,
of such Fronting L/C Issuer or the Several L/C Agent, as applicable relating to
each Letter of Credit as from time to time in effect.

Letter of Credit fees and fronting fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees and amounts payable to the Fronting L/C Issuers and/or the Several L/C
Agent pursuant to this paragraph shall be payable within 10 Business Days after
demand.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Administrative Agent Fees. PFI agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between PFI and the Administrative Agent.

(d) Nonrefundable Fees. Fees payable pursuant to this Section shall not be
refundable under any circumstances.

Section 2.09. Termination, Reduction or Increase of Commitments. (a) Scheduled
Termination. Unless previously terminated, the Commitments shall terminate on
the Termination Date.

(b) Optional Termination or Reduction. PFI may at any time, upon at least three
Business Days’ notice to the Administrative Agent, (i) terminate the Commitments
in full at any time, so long as no Revolving Credit Exposures are outstanding at
such time, or (ii) reduce the Commitments from time to time by an aggregate
amount of $25,000,000 or any larger multiple of $1,000,000, so long as, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the aggregate amount of the Commitments as so reduced shall not be
less than the total Revolving Credit Exposures then outstanding. Promptly
following receipt of any notice, the Administrative Agent shall advise the Banks
of the contents thereof. Each notice delivered by PFI pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by PFI may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by PFI (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Banks in accordance with their
respective Commitments.

(c) Termination Upon PICA Sale. If PFI has notified the Administrative Agent of
a proposed sale, lease or other transfer of all or substantially all of PICA’s
assets to another Person in accordance with Section 5.07(b)(iv), the
Administrative Agent shall promptly thereafter notify each Bank of such notice
by PFI, and the Commitments shall terminate, and the Loans (together with
accrued interest thereon) shall become due and payable, on the earlier of
(i) the 90th day following PFI’s delivery of such notice and (ii) the
consummation of such sale, lease or other transfer, unless, prior thereto, each
of the Banks shall have notified the Administrative Agent (whereupon the
Administrative Agent shall promptly thereafter notify PFI) that such Bank, in
its sole discretion, expressly elects not to terminate its Commitment. Each Bank
agrees to use its commercially reasonable efforts to notify the Administrative
Agent within 30 days after its receipt of such notice from the Administrative
Agent as to whether such Bank, in its sole discretion, elects not to terminate
its Commitment.

(d) Increase in Commitments.

(i) Requests for Increase by PFI. PFI may, at any time by notice to the
Administrative Agent, propose an increase in the aggregate amount of the
Commitments hereunder (each such proposed increase being a “Commitment
Increase”), either by having a Bank increase its Commitment then in effect (each
an “Increasing Bank”) or by adding as a Bank with a new Commitment hereunder a
Person which is not then a Bank (each an “Assuming Bank”), in each case with the
approval of the Administrative Agent (such approval not to be unreasonably
withheld), provided that each Assuming Bank shall be a NAIC Approved Bank or any
other Person which shall have in effect a Confirming Bank Agreement or Limited
Fronting

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Bank Agreement, in each case, with a Person or Bank, as applicable, which is a
NAIC Approved Bank. Such notice shall specify the name of each Increasing Bank
and/or Assuming Bank, as applicable, the amount of the Commitment Increase and
the portion thereof being assumed by each such Increasing Bank or Assuming Bank,
and the date on which such increase is to be effective (the “Commitment Increase
Date”) (which shall be a Business Day at least three Business Days after
delivery of such notice and prior to the Termination Date); provided that:

(A) the minimum amount of the Commitment of any Assuming Bank or of the increase
in the Commitment of any Increasing Bank as part of such Commitment Increase
shall be $10,000,000;

(B) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $4,500,000,000;

(C) no Default shall have occurred and be continuing on the relevant Commitment
Increase Date or shall result from any Commitment Increase; and

(D) the representations and warranties contained in Article 4 shall be true on
and as of the Commitment Increase Date as if made on and as of such date (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date).

Notwithstanding anything herein to the contrary, no Bank shall have any
obligation hereunder to increase its Commitment hereunder and any election to do
so shall be in the sole discretion of each Bank.

(ii) Effectiveness of Commitment Increase PFI. Each Commitment Increase (and the
increase of the Commitment of each Increasing Bank and/or the new Commitment of
each Assuming Bank, as applicable, resulting therefrom) shall become effective
as of the Commitment Increase Date; provided that:

(A) the Administrative Agent shall have received on or prior to 9:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of PFI stating that each of the applicable conditions to such
Commitment Increase set forth in Section 2.09(d)(i) has been satisfied;

(B) with respect to each Assuming Bank, the Administrative Agent shall have
received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an appropriate Assumption Agreement, duly executed by such
Assuming Bank and each Borrower and acknowledged by the Administrative Agent;
and

(C) each Increasing Bank shall have delivered to the Administrative Agent, on or
prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to PFI.

(iii) Recordation into Register. Upon its receipt of confirmation from a Bank
that it is increasing its Commitment hereunder, together with the certificate
referred to in

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.09(d)(ii)(A), the Administrative Agent shall record the information
contained therein in the Register and give prompt notice thereof to PFI. Upon
its receipt of an Assumption Agreement executed by an Assuming Bank, together
with the certificate referred to in Section 2.09(d)(ii)(A), the Administrative
Agent shall, if such Assumption Agreement has been completed and is in
substantially the form of Exhibit B hereto or any other form approved by the
Administrative Agent, accept such Assumption Agreement, record the information
contained therein in the Register and give prompt notice thereof to PFI.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. In the event that
the Administrative Agent shall have received notice from PFI as to any agreement
with respect to a Commitment Increase on or prior to the relevant Commitment
Increase Date and the actions provided for in Section 2.09(d)(ii) shall have
occurred by 9:00 a.m., New York City time, on such Commitment Increase Date, the
Administrative Agent shall notify the Banks (including any Assuming Banks) of
the occurrence of such Commitment Increase Date promptly on such date by
facsimile transmission or electronic messaging system. On the date of such
Commitment Increase, if (i) any Revolving Credit Loans shall be outstanding and
(ii) either (x) such Commitment Increase shall not be provided by the then
existing Banks pro rata in accordance with their respective Commitments or
(y) any part of such Commitment Increase shall be provided by an Assuming Bank,
the Borrowers shall (A) prepay the outstanding Revolving Credit Loans (if any)
in full, (B) if the Borrowers shall have so requested in accordance with this
Agreement, borrow new Revolving Credit Loans hereunder in an amount equal to
such prepayment, so that, after giving effect thereto, the Revolving Credit
Loans are held ratably by the Banks in accordance with the respective
Commitments of such Banks (after giving effect to such Commitment Increase) and
(C) pay to the Banks the amounts, if any, payable under Section 2.13.

Section 2.10. Method of Electing Interest Rates.

(a) The Loans included in each Revolving Credit Borrowing shall bear interest
initially at the type of rate specified by the applicable Borrower in the
applicable Notice of Borrowing. Thereafter, such Borrower may from time to time
elect to change or continue the type of interest rate borne by a Loan (subject
in each case to the provisions of Article 8), as follows:

(i) if such Loan is an ABR Loan, such Borrower may elect to convert such Loan to
a Euro-Dollar Loan as of any Business Day; and

(ii) if such Loan is a Euro-Dollar Loan, such Borrower may elect to convert such
Loan to an ABR Loan or elect to continue such Loan as a Euro-Dollar Loan for an
additional Interest Period, in each case effective on the last day of the then
current Interest Period applicable to such Loan.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three Business Days before
the conversion or continuation selected in such notice is to be effective. A
Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of a Loan; provided that (i) in the
case of an election with respect to more than one Loan, such portion is
allocated ratably among such Loans and (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each
$25,000,000 or any larger multiple of $1,000,000.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Notice of Interest Rate Election shall specify:

(i) the Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.10(a);

(iii) if such Loans are to be converted, the new type of Loans and, if such new
Loans are Euro-Dollar Loans, the duration of the initial Interest Period
applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from a Borrower pursuant
to Section 2.10(a), the Administrative Agent shall promptly notify each Bank of
the contents thereof and such notice shall not thereafter be revocable by such
Borrower. If a Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Euro-Dollar Loans, such Loans shall
be converted into ABR Loans on the last day of the then current Interest Period
applicable thereto.

Section 2.11. Optional Prepayments.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing made to such Borrower in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section.

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Euro-Dollar Revolving Credit Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Revolving Credit
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Credit Borrowing,
the Administrative Agent shall advise the Banks of the contents thereof. Each
partial prepayment of any Revolving Credit Borrowing shall be in an amount that
would be permitted in the case of an advance of a Revolving Credit Borrowing of
the same Type as provided in Section 2.01. Each prepayment of a Revolving Credit
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.07, together with any additional amounts required by
Section 2.13.

Section 2.12. General Provisions as to Payments.

(a) The Borrowers shall unconditionally make each payment of principal of, and
interest on, the Loans and of fees hereunder, not later than, 12:00 noon, New
York City time, on

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the date when due, in immediately available funds in Dollars in New York City,
without set-off or counterclaim, to the Administrative Agent at the
Administrative Agent’s Office, except for payments, if any, to be made directly
to the applicable Bank or the applicable Fronting L/C Issuer as expressly
provided herein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Whenever any payment of principal of, or
interest on, the Loans or of fees shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Unreimbursed
Amounts, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Unreimbursed Amounts then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and Unreimbursed Amounts
then due to such parties.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due from such Borrower to one or more
of the Banks hereunder that such Borrower will not make such payment in full,
the Administrative Agent may assume that such Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Bank on such
due date an amount equal to the amount then due such Bank from such Borrower. If
and to the extent that such Borrower shall not have so made such payment, each
Bank shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Effective Rate.

(d) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.18(c) or 7.08, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Bank to satisfy such Bank’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Bank under any such Section, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

Section 2.13. Funding Losses . If (a) a Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to an
ABR Loan (pursuant to Section 2.10(b), Article 6 or 8 or otherwise) on any day
other than the last day of an Interest Period applicable thereto, (b) a Borrower
fails to borrow, continue or prepay any Euro-Dollar Loans after notice has been
given to any Bank in accordance with Section 2.04(a) or 2.10(c), or (c) any
Euro-Dollar Loan is assigned on any day other than the last day of an Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 8.05(b), such Borrower shall reimburse each Bank within 15 days after
demand for any resulting loss, cost or

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expense incurred by it (or by an existing or prospective Participant in the
related Loan), including any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin or profit
for the period after any such payment or conversion or failure to borrow or
prepay, provided that such Bank shall have delivered to such Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive absent manifest error.

Section 2.14. Computation of Interest and Fees. Interest on amounts based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest on
Loans and fees shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed (including the first day but excluding the
last day).

Section 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by Obligors. Each Obligor shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section, such Obligor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by Obligor. The applicable Obligor shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Obligor by a Bank (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Bank, shall be conclusive absent manifest error.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Indemnification by Banks. Each Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
applicable Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of such Obligor to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 9.06(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (e).

(f) Status of Banks. (i) Any Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Obligor and the Administrative Agent,
at the time or times reasonably requested by such Obligor or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Obligor or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Bank, if reasonably requested by the applicable Obligor or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Obligor or the Administrative Agent as will enable
such Obligor or the Administrative Agent to determine whether or not such Bank
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in any Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank. For purposes of determining Taxes imposed under FATCA, from and
after the Effective Date, the Obligors and the Administrative Agent shall treat
(and the Banks hereby authorize the Administrative Agent to treat) the Agreement
as not qualifying as a “grandfathered obligation” with the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(ii) Without limiting the generality of the foregoing, in the event that any
Obligor is a U.S. Person,

(A) any Bank that is a U.S. Person shall deliver to such Obligor and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of such Obligor or the Administrative Agent), properly completed and
executed originals of IRS Form W-9 certifying that such Bank is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Bank, including a U.S. branch of a Foreign Bank acting solely on
behalf of such Foreign Bank, shall, to the extent it is legally entitled to do
so, deliver to such Obligor and the Administrative Agent (in such number of
copies as shall be

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of such Obligor or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and executed originals of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) properly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Obligor within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E; or

(4) to the extent a Foreign Bank is not the beneficial owner, properly completed
and executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Bank is
a partnership and one or more direct or indirect partners of such Foreign Bank
are claiming the portfolio interest exemption, such Foreign Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Obligor and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Obligor or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Obligor or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Bank were to fail to comply

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to such Obligor and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by such
Obligor or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by such Obligor or
the Administrative Agent as may be necessary for such Obligor and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Obligors and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its good faith
judgment, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Fronting L/C Issuers. For purposes of this Section, the term “Bank” includes
any Fronting L/C Issuer.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.16. Cash Collateral.

(a) Fronted Letter of Credit Exposure. At any time that there shall exist a
Defaulting Bank, to the extent required by Section 2.17(a)(iii), the applicable
Borrower shall deliver to the Administrative Agent for the benefit of the
applicable Fronting L/C Issuers Cash Collateral in an amount sufficient to cover
such Defaulting Bank’s L/C Obligations in respect of Fronted Letters of Credit
(after giving effect to any Cash Collateral provided therefor by such Defaulting
Bank hereunder).

(b) L/C Obligations. Upon the request of the Administrative Agent (given at the
request or with the consent of the Required Banks), if, as of the Termination
Date, any Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, the applicable Borrower shall immediately deliver to the
Administrative Agent for the benefit of the applicable Fronting L/C Issuers and
the Banks Cash Collateral in an amount sufficient to cover the then outstanding
L/C Obligations plus any accrued and unpaid interest thereon.

(c) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent at JPMCB. The
applicable Borrower, and to the extent provided by any Defaulting Bank, such
Defaulting Bank, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Fronting
L/C Issuers, the Limited Fronting Banks and/or the Banks (as applicable), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the applicable Obligations for which such Cash Collateral has been
delivered. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of Cash
Collateral for the purpose for which such Cash Collateral had been delivered is
less than the minimum amount required hereunder for such purpose, the applicable
Borrower or the applicable Defaulting Bank will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(d) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section, Section 2.17,
Section 2.18 or Section 6.01 shall be held and applied to the satisfaction of
the applicable Obligations for which such Cash Collateral has been provided
hereunder (including, as to Cash Collateral provided by a Defaulting Bank, any
interest accrued on such Obligations), prior to any other application of such
property as may be provided for herein.

(e) Release. Cash Collateral (or the appropriate portion thereof) shall be
released promptly upon the following:

(i) in the event that any Bank on account of whom such Cash Collateral was
delivered shall no longer be a Defaulting Bank, the Administrative Agent shall
return to the pledgor such portion of Cash Collateral attributable to such Bank;

(ii) in the event that any Bank on account of whom such Cash Collateral was
delivered shall have its Commitment reduced, the Administrative Agent shall
return to the pledgor such portion of the Cash Collateral attributable to such
Bank in proportion to the amount by which such Bank’s Commitment is so reduced;

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) in the event that the applicable Letter of Credit on account of which such
Cash Collateral was delivered expires, is reduced in its face amount or is drawn
upon, and such drawing has been reimbursed by the applicable Borrower, the
Administrative Agent shall return to the pledgor such portion of the Cash
Collateral attributable to such expired or reduced Letter of Credit or such
reimbursed drawing, as applicable; or

(iv) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral with respect to the applicable Obligations for which such
Cash Collateral has been provided hereunder;

provided, however, that (x) Cash Collateral furnished by or on behalf of any
Borrower shall not be released during the continuance of a Default, and (y) the
Person providing Cash Collateral and the Administrative Agent and, as
applicable, the applicable Fronting L/C Issuer or Limited Fronting Bank may
agree that Cash Collateral shall not be released but instead held to support
future anticipated exposure or other obligations in respect of Letters of Credit
(or participations therein).

Section 2.17. Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

(i) such Defaulting Bank shall not be entitled to receive any commitment fee
pursuant to Section 2.08(a) for any period during which it is a Defaulting Bank
(and PFI shall not be required to pay any such fee that would otherwise have
been required to have been paid to such Defaulting Bank);

(ii) the Commitments and Revolving Credit Exposures of such Defaulting Bank
shall not be included in determining whether all Banks or the Required Banks
have taken or may take any action hereunder, and such Defaulting Bank’s right to
approve any amendment, waiver or other modification with respect to this
Agreement shall be restricted as set forth in Section 9.05;

(iii) with respect to any Fronted Letter of Credit and/or the L/C Obligations of
such Defaulting Bank with respect thereto:

(A) with respect to any Fronted Letter of Credit outstanding at the time such
Bank becomes a Defaulting Bank, all or any portion of such L/C Obligations held
by such Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Banks’ Revolving Credit Exposures plus such
Defaulting Bank’s L/C Obligations does not exceed the aggregate amount of all
non-Defaulting Banks’ Commitments (except as provided in Section 2.18(j) for
Limited Fronting Banks), (y) the Revolving Credit Exposure of each
non-Defaulting Bank shall not exceed the Commitment of such non-Defaulting Bank
(except as provided in Section 2.18(j) if such non-Defaulting Bank is a Limited
Fronting Bank) and (z) the conditions set forth in Section 3.02 are satisfied at
such time (and, notwithstanding anything herein to the contrary, such Defaulting
Bank shall have no obligation under each such Fronted Letter of Credit to the
extent such L/C Obligations in respect thereof are so allocated);

(B) if the reallocation described in clause (iii)(A) above cannot, or can only

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the applicable Fronting L/C Issuers only such Borrower’s obligations
corresponding to such Defaulting Bank’s L/C Obligations (after giving effect to
any partial reallocation pursuant to clause (iii)(A) above) in accordance with
the procedures set forth in Section 2.16(a) for so long as such L/C Obligations
are outstanding;

(C) if the applicable Borrower Cash Collateralizes any portion of such
Defaulting Bank’s L/C Obligations pursuant to clause (iii)(B) above, PFI shall
not be required to pay any fees to such Defaulting Bank pursuant to
Section 2.08(b) with respect to such Defaulting Bank’s L/C Obligations during
the period such Defaulting Bank’s L/C Obligations are Cash Collateralized;

(D) if the L/C Obligations of the non-Defaulting Banks are reallocated with
respect to any Fronted Letter of Credit pursuant to clause (iii)(A) above, then
the fees payable to the Banks pursuant to Section 2.09(b) shall be adjusted in
accordance with such non-Defaulting Banks’ Applicable Percentages; and

(E) if all or any portion of such Defaulting Bank’s L/C Obligations are neither
reallocated nor Cash Collateralized pursuant to clause (iii)(A) or (iii)(B)
above, then, without prejudice to any rights or remedies of any Fronting L/C
Issuer or any Bank hereunder, all letter of credit fees payable under
Section 2.08(b) with respect to such Defaulting Bank’s L/C Obligations shall be
payable to the applicable Fronting L/C Issuer until and to the extent that such
L/C Obligations are reallocated and/or Cash Collateralized; and

(F) no Fronting L/C Issuer shall be required to issue, amend, increase or extend
any Fronted Letter of Credit, unless it is satisfied that such Defaulting Bank’s
then outstanding L/C Obligations (including with respect to such Letter of
Credit) will be 100% covered by the Commitments of the non-Defaulting Banks
and/or Cash Collateral will be provided by the applicable Borrower in accordance
with this Section and Section 2.16(a), and participation interests in any newly
issued or increased Fronted Letter of Credit shall be allocated among
non-Defaulting Banks in a manner consistent with clause (iii)(A) above (and,
notwithstanding anything herein to the contrary, such Defaulting Bank shall have
no obligation under each such Fronted Letter of Credit to the extent such L/C
Obligations in respect thereof are so allocated); and

(iv) with respect to any Several Letter of Credit and/or the L/C Obligations of
such Defaulting Bank with respect thereto:

(A) such Defaulting Bank shall not be entitled to receive any Letter of Credit
fee pursuant to Section 2.08(b) for any period during which it is a Defaulting
Bank (and (except as provided in clause (iv)(C) below) PFI shall not be required
to pay any such fee that would otherwise have been required to have been paid to
such Defaulting Bank);

(B) with respect to any Several Letter of Credit outstanding at the time such
Bank becomes a Defaulting Bank (other than any Several Letter of Credit with
respect to which another Bank has agreed to act as the Limited Fronting Bank for
such Defaulting Bank), with the consent of the beneficiary thereunder to the
extent required by the terms

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereof or under applicable law or regulation, (i) all or any portion of the L/C
Obligations held by such Defaulting Bank shall be reallocated among the
non-Defaulting Banks in accordance with their respective Applicable Percentages
but only to the extent that (x) the sum of all non-Defaulting Banks’ Revolving
Credit Exposures plus such Defaulting Bank’s L/C Obligations does not exceed the
aggregate amount of all non-Defaulting Banks’ Commitments (except as provided in
Section 2.18(j) for Limited Fronting Banks), (y) the Revolving Credit Exposure
of each non-Defaulting Bank shall not exceed the Commitment of such
non-Defaulting Bank (except as provided in Section 2.18(j) if such
non-Defaulting Bank is a Limited Fronting Bank) and (z) the conditions set forth
in Section 3.02 are satisfied at such time and (ii) each such Several Letter of
Credit shall be amended to specify the non-Defaulting Banks that are parties to
such Several Letter of Credit, after giving effect to such event, and such
non-Defaulting Banks’ respective Applicable Percentages with respect thereto as
of the effective date of such amendment (and, notwithstanding anything herein to
the contrary, such Defaulting Bank shall have no obligation under each such
Several Letter of Credit to the extent such L/C Obligations in respect thereof
are so allocated);

(C) if the L/C Obligations of the non-Defaulting Banks are reallocated with
respect to any Several Letter of Credit pursuant to clause (iv)(B) above, then
the Letter of Credit fees payable to the Banks with respect to such Several
Letter of Credit pursuant to Section 2.09(b) shall be adjusted in accordance
with such non-Defaulting Banks’ Applicable Percentages; and

(D) so long as such Bank remains a Defaulting Bank, the L/C Obligations of the
Banks in respect of any Several Letter of Credit requested to be issued
hereunder shall be allocated among non-Defaulting Banks in a manner consistent
with clause (iv)(B) above (and, notwithstanding anything herein to the contrary,
such Defaulting Bank shall have no obligation under each such Several Letter of
Credit to the extent such L/C Obligations in respect thereof are so allocated).

(b) If any Fronting L/C Issuer has a good faith belief that any Bank has
defaulted in fulfilling its obligations under one or more other agreements in
which such Bank commits to extend credit, such Fronting L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless such Fronting
L/C Issuer shall have entered into arrangements with the applicable Borrower or
such Bank, satisfactory to such Fronting L/C Issuer to defease any risk to it in
respect of such Bank hereunder.

(c) In the event that the Administrative Agent, the Several L/C Agent, the
Fronting L/C Issuers and the Borrowers each agree that a Defaulting Bank has
adequately remedied all matters that caused such Bank to be a Defaulting Bank,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
(A) to the extent the L/C Obligations held by the non-Defaulting Banks were
theretofore reallocated with respect to any Several Letter of Credit pursuant to
paragraph (a)(iv) of this Section, all adjustments shall be made to such Several
Letters of Credit consistent with Section 2.18(b)(iv) (including amendments to
each such Several Letter of Credit and/or, if applicable, purchases at par by
such Bank of the Unreimbursed Amounts then outstanding (if any) of the other
Banks thereunder) as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such L/C Obligations in accordance with its
Applicable

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Percentage; (B) if the L/C Obligations held by the non-Defaulting Banks were not
theretofore reallocated with respect to such Several Letter of Credit pursuant
to paragraph (a)(iv) of this Section, but instead the face amount of any such
Several Letter of Credit was increased or a new Several Letter of Credit was
issued hereunder in favor of the beneficiary of such Several Letter of Credit in
order to provide such beneficiary with an aggregate undrawn face amount of
Letters of Credit from the non-Defaulting Banks in the amount required by such
beneficiary, the amount of such Several Letter of Credit or new Several Letter
of Credit shall be amended to decrease the amount thereof, or the applicable
Borrower shall arrange for such new Letter of Credit to be surrendered by such
beneficiary to such Several L/C Agent, in order to reflect the inclusion of such
Bank’s Commitment; and (C) such Bank shall purchase at par such of the Loans of
the other Banks or shall take such actions as the Administrative Agent shall
determine may be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Banks in
accordance with their respective Commitments, whereupon such Bank shall no
longer be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from such Bank’s having been
a Defaulting Bank.

Section 2.18. Letters of Credit. (a) Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, from time to time during the
Availability Period:

(A) each Fronting L/C Issuer agrees, in reliance upon the agreements of the
Banks set forth in this Section, (1) to issue Fronted Letters of Credit
denominated in Dollars for the account of any Borrower, and to amend or extend
Fronted Letters of Credit previously issued by it, (2) to honor drawings under
Fronted Letters of Credit, and the Banks severally agree to participate in all
Fronted Letters of Credit issued hereunder and any drawings thereunder in
accordance with their Applicable Percentages, and (3) that all Existing Letters
of Credit outstanding on the Effective Date under the Existing Five-Year Credit
Agreement and issued by a Fronting L/C Issuer that is a Fronting L/C Bank
hereunder and listed on Schedule 2.18 shall automatically be continued hereunder
on the Effective Date by such Fronting L/C Issuer, and as of the Effective Date
the Banks shall acquire a participation therein as if such Existing Letter of
Credit were issued hereunder, and each such Existing Letter of Credit shall be
deemed a Letter of Credit for all purposes of this Agreement as of the Effective
Date; and

(B) each Bank agrees, through the Several L/C Agent, (1) to issue severally, and
for itself alone, Several Letters of Credit at the request of and for the
account of any Borrower in such Bank’s Applicable Percentage of the aggregate
stated amounts of such Several Letters of Credit, and to amend or extend Several
Letters of Credit previously issued by it, (2) to honor severally, and for
itself alone, drawings under the Several Letters of Credit in an amount equal to
its Applicable Percentage of such drawings, and (3) that all Existing Letters of
Credit outstanding on the Effective Date under the Existing Five-Year Credit
Agreement and issued by such Banks thereunder and listed on Schedule 2.18 shall
automatically be continued hereunder on the Effective Date by the Banks, and
each such Existing Letter of Credit shall be deemed a Letter of Credit for all
purposes of this Agreement as of the Effective Date;

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that, after giving effect to any L/C Credit Extension, (x) the total
Revolving Credit Exposures shall not exceed the aggregate amount of the
Commitments, (y) the Revolving Credit Exposure of each Bank shall not exceed its
Commitment (except as provided in Section 2.18(j) for any Bank that is acting as
a Limited Fronting Bank with respect to such L/C Credit Extension) and (z) with
respect to any Fronted Letter of Credit issued by any Fronting L/C Issuer, the
aggregate undrawn amount of all outstanding Fronted Letters of Credit issued by
such Fronting L/C Issuer shall not exceed its Fronted Letter of Credit
Commitment.

Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly any Borrower may, during the Availability Period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

Each Fronted Letter of Credit shall be a standby letter of credit in such form
as the applicable Borrower shall request and which the applicable Fronting L/C
Issuer and the Administrative Agent shall determine in good faith is not
inconsistent with the terms hereof.

Each Several Letter of Credit shall be a standby letter of credit in such form
as the applicable Borrower shall request and which the Administrative Agent and
the Several L/C Agent shall determine in good faith does not contain any
obligations, or diminish any rights, of any Bank with respect thereto or other
terms thereof that are inconsistent with the terms hereof. Without the prior
consent of each Bank, no Several Letter of Credit may be issued that would vary
the several and not joint nature of the obligations of the Banks thereunder, and
(subject to the provisions contained herein regarding Limited Fronting Banks and
Defaulting Banks) each Several Letter of Credit shall be issued (through the
applicable Several L/C Agent) by all of the Banks at the time of issuance as a
single multi-bank letter of credit, but the obligation of each Bank thereunder
shall be several (and not joint) based upon its Applicable Percentage of the
aggregate undrawn amount of such Letter of Credit.

If requested by any Borrower but subject to the terms and conditions hereof, a
Letter of Credit shall satisfy the requirements for letters of credit under the
credit-for-reinsurance provisions of the relevant beneficiary’s domiciliary
state’s insurance laws and regulations (or the requirements of such other
Governmental Authority which then regulates the relevant beneficiary’s business
as may be specified by such Borrower) as to which such Borrower notifies the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, and the
Administrative Agent prior to the date of issuance of such Letter of Credit;
provided that the applicable Fronting L/C Issuers, the Several L/C Agent, the
Administrative Agent and the Banks shall not be obligated to verify such
satisfaction.

(ii) No Fronting L/C Issuer shall issue any Fronted Letter of Credit, and the
Several L/C Agent shall not issue any Several Letter of Credit on behalf of the
Banks, if, (A) subject to Section 2.18(b)(v) with respect to Auto-Extension
Letters of Credit, the expiry date of such Letter of Credit would occur more
than twelve months after the date of issuance or last extension, unless the
Required Banks have approved such expiry date, or (B) the expiry date of such
Letter of Credit would occur after five Business Days prior to the Termination
Date, unless all the Banks have approved such expiry date.

(iii) No Fronting L/C Issuer shall issue any Fronted Letter of Credit, and
neither the Several L/C Agent nor any Bank shall issue any Several Letter of
Credit, if:

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Fronting L/C Issuer, the
Several L/C Agent or, if the Administrative Agent has been notified thereof by
any Bank, such Bank from issuing such Letter of Credit, or any law applicable to
such Fronting L/C Issuer, the Several L/C Agent or, if the Administrative Agent
has been notified thereof by any Bank, such Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by any Bank, such Bank shall
prohibit, or request that such Fronting L/C Issuer, the Several L/C Agent or, if
the Administrative Agent has been notified thereof by any Bank, such Bank
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Fronting L/C Issuer, the Several
L/C Agent or, if the Administrative Agent has been notified thereof by any Bank,
such Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Fronting L/C Issuer, the Several L/C Agent
or, if the Administrative Agent has been notified thereof by any Bank, such Bank
is not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by any Bank, such Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by any Bank, such Bank in good
faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Fronting L/C Issuer, the Several L/C Agent or, if the Administrative Agent
has been notified thereof by any Bank, such Bank, as applicable, applicable to
letters of credit generally;

(C) except as otherwise agreed by such Fronting L/C Issuer or the Several L/C
Agent, as applicable, such Letter of Credit is in an initial amount of less than
$250,000;

(D) after the issuance of such Letter of Credit, more than 15 Letters of Credit
would be outstanding unless the Borrowers, the Fronting L/C Issuers and the
Several L/C Agent and the Administrative Agent otherwise agree;

(E) such Letter of Credit is to be denominated in a currency other than Dollars;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) if such Letter of Credit is (i) a Fronted Letter of Credit or (ii) a Several
Letter of Credit in respect of which there is a Limited Fronting Bank, any Bank
is a Defaulting Bank thereunder, unless the applicable Fronting L/C Issuer or
the applicable Limited Fronting Bank, as applicable, has entered into
arrangements satisfactory to it with the applicable Borrower or such Defaulting
Bank to eliminate such Fronting L/C Issuer’s or such Limited Fronting Bank’s
risk with respect to such Defaulting Bank; provided that, if the applicable
Borrower, provides Cash Collateral with respect to a Letter of Credit requested
to be issued hereunder, the applicable Fronting L/C Issuer or the applicable
Limited Fronting Bank, as applicable, shall not be entitled to rely on this
clause (G) as a basis for not issuing such Letter of Credit.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) No Fronting L/C Issuer shall amend or extend any Fronted Letter of Credit,
and neither the Several L/C Agent nor any Bank shall amend or extend any Several
Letter of Credit, if it would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms of Section 2.18(a)(iii) (provided
that this paragraph (iv) shall not apply to the automatic renewal of any
Auto-Extension Letter of Credit).

(v) No Fronting L/C Issuer shall be under any obligation to amend any Fronted
Letter of Credit, and neither the Several L/C Agent nor any Bank shall be under
any obligation to amend any Several Letter of Credit, if (A) such Fronting L/C
Issuer, the Several L/C Agent or such Bank, as applicable, would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms of Section 2.18(a)(iii) or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(vi) If any Bank shall become an Affected Bank with respect to a particular
Several Letter of Credit, such Bank shall promptly notify the Administrative
Agent thereof (which shall promptly notify the Several L/C Agent and the
applicable Borrower). In the absence of receipt by the Administrative Agent of
notice by a Bank that it has become an Affected Bank with respect to a
particular Several Letter of Credit, it shall be conclusively presumed by the
Administrative Agent and the Several L/C Agent that such Bank is not an Affected
Bank with respect to such Several Letter of Credit. If such notice is given by
an Affected Bank with respect to a particular Several Letter of Credit, such
notice shall not be effective as a like notice with respect to any other Several
Letter of Credit. If such notice is given by an Affected Bank with respect to a
particular Several Letter of Credit, upon the applicable Borrower’s request any
other Bank may (but shall not be obligated to) agree to act as a Limited
Fronting Bank for such Affected Bank with respect to such Several Letter of
Credit upon such terms and conditions as such Affected Bank and such other Bank
may agree.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of any Borrower, by the delivery to (A) the
applicable Fronting L/C Issuer, in the case of Fronted Letters of Credit,
(B) the Several L/C Agent, in the case of Several Letters of Credit, and (C) the
Administrative Agent (which shall promptly notify the Banks of such request, in
the case of a Several Letter of Credit), in each case, of a Letter of Credit
Application, appropriately completed and signed by a Senior Financial Officer or
an Assistant Treasurer of such Borrower (and, if applicable, of the Subsidiary
named therein as an applicant). Such Letter of Credit Application must be
received by such Fronting L/C Issuer or the Several L/C Agent, as applicable,
and the Administrative Agent not later than 11:00 a.m., New York City time, at
least three Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of the particular Letter of Credit.

In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable Fronting L/C Issuer or the Several L/C Agent, as applicable:

(A) whether such Letter of Credit is to be issued as a Fronted Letter of Credit
or a Several Letter of Credit and, if such Letter of Credit is to be issued as a
Several Letter of Credit, whether there is to be a Limited Fronting Bank;

 

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) if applicable, the name of the Subsidiary of the applicable Borrower to be
an applicant with respect to such Letter of Credit;

(C) the proposed issuance date of such Letter of Credit (which shall be a
Business Day);

(D) the amount thereof;

(E) the expiry date thereof;

(F) the name and address of the beneficiary thereof;

(G) the documents to be presented by such beneficiary, if any, in case of any
drawing thereunder;

(H) the full text of any certificate to be presented by such beneficiary, if
any, in case of any drawing thereunder;

(I) the purpose and nature of such Letter of Credit;

(J) whether such Letter of Credit shall be issued under the rules of the ISP or
the UCP; and

(K) such other matters as such Fronting L/C Issuer, the Several L/C Agent or the
Administrative Agent, as applicable, may reasonably require.

In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable Fronting L/C Issuer or the Several L/C Agent, as applicable:

(I) the Letter of Credit to be amended;

(II) the proposed date of amendment thereof (which shall be a Business Day);

(III) the nature of the proposed amendment; and

(IV) such other matters as such Fronting L/C Issuer, the Several L/C Agent or
the Administrative Agent, as applicable, may reasonably require.

Additionally, the applicable Borrower shall, and shall (if applicable) cause any
Subsidiary party to the relevant Letter of Credit Application to, furnish to the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as such Fronting L/C Issuer,
the Several L/C Agent or the Administrative Agent, as applicable, may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Fronting

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

L/C Issuer or the Several L/C Agent, as applicable, will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the applicable
Borrower and, if applicable, any Subsidiary, and, if not, such Fronting L/C
Issuer or the Several L/C Agent, as applicable, will provide the Administrative
Agent with a copy thereof. Unless such Fronting L/C Issuer or the Several L/C
Agent, as applicable, has received written notice from any Bank, the
Administrative Agent or such Borrower, at least two Business Days prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
such Letter of Credit is not permitted to be issued hereunder or that one or
more applicable conditions contained in Article 3 shall not then be satisfied,
then, subject to the terms and conditions hereof, such Fronting L/C Issuer or
the Several L/C Agent, as applicable, shall, on the requested date, issue a
Fronting Letter of Credit or a Several L/C Agent, as applicable, for the account
of such Borrower or enter into the applicable amendment, as the case may be, in
each case in accordance with such Fronting L/C Issuer’s or the Several L/C
Agent’s, as applicable, usual and customary business practices.

(iii) The Several L/C Agent is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Bank and to otherwise act on behalf of each Bank with respect to
each Several Letter of Credit, in each case, in accordance with the terms
hereof. The Several L/C Agent shall use the Applicable Percentage of each Bank
as its “Percentage Obligation” (or equivalent term) under each Several Letter of
Credit; provided that each Limited Fronting Bank (if any), in its capacity as
such, shall, in addition to its own “Percentage Obligation” as a Bank, have a
“Percentage Obligation” (or equivalent term) equal to the Applicable Percentage
(or the portion thereof, if applicable) of each Participating L/C Issuer for
which such Limited Fronting Bank acts in such capacity under such Several Letter
of Credit. Subject to the proviso to the first sentence of Section 2.18(a)(i),
the Several L/C Agent is hereby authorized to amend a Several Letter of Credit
to change the “Percentage Obligation” (or equivalent term) of a Bank, or add or
delete a Bank liable under a Several Letter of Credit, in connection with an
assignment or any other addition or replacement of a Bank, in accordance with
the terms of this Agreement (including in connection with changes resulting from
the reallocation of L/C Obligations pursuant to Section 2.17). In the event that
a Bank becomes a Participating L/C Issuer or ceases to be a Participating L/C
Issuer, the Several L/C Agent is hereby authorized to amend each Several Letter
of Credit to reflect such change in status and to change the “Percentage
Obligation” (or equivalent term) of the applicable Limited Fronting Bank, as the
case may be. Each Bank (including, for avoidance of doubt, each Limited Fronting
Bank) hereby irrevocably constitutes and appoints the Several L/C Agent its true
and lawful attorney-in-fact for and on behalf of such Bank with full power of
substitution and revocation in its own name or in the name of the Several L/C
Agent for the limited purpose of issuing, executing and delivering, as the case
may be, each Several Letter of Credit and each amendment to a Several Letter of
Credit and for carrying out the purposes of this Agreement with respect to
Several Letters of Credit, in each case, in accordance with the terms hereof.

(iv) It is the intention and agreement of the Administrative Agent, the Banks
and the Several L/C Agent that (A) except as otherwise expressly set forth
herein (including with respect to Limited Fronting Banks, if any), the rights
and obligations of the Banks in respect of outstanding Several Letters of Credit
shall be determined in accordance with the Applicable Percentages of the Banks
from time to time in effect and (B) subject to the proviso to the first sentence
of Section 2.18(a)(i), outstanding Several Letters of Credit shall be promptly
amended to reflect changes in the Applicable Percentages of the Banks under this
Agreement arising from time to time in connection with any event or circumstance
contemplated hereby, including a

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Bank acting as a Limited Fronting Bank for any Affected Bank or Non-NAIC
Approved Bank pursuant to Section 2.18(j), an increase of the Commitments
pursuant to Section 2.09(c), a reallocation of L/C Obligations held by a
Defaulting Bank pursuant to Section 2.17, a replacement of a Bank pursuant to
Section 8.05(b), an assignment pursuant to Section 9.06 or otherwise. However,
it is acknowledged by the Administrative Agent, the Banks and the Several L/C
Agent that amendments of outstanding Several Letters of Credit may not be
immediately effected and may be subject to the consent of the beneficiaries of
such Several Letters of Credit. Accordingly, whether or not Several Letters of
Credit are amended as contemplated hereby, the Banks agree that they shall
purchase and sell participations (as provided in Section 2.18(k)) or otherwise
make or effect such payments among themselves (but through the Administrative
Agent) so that payments by the Banks of drawings under Several Letters of Credit
and payments by the applicable Borrower of Unreimbursed Amounts thereunder and
interest thereon are, except as otherwise expressly set forth herein (including
with respect to Limited Fronting Banks and Defaulting Banks, if any), in each
case shared by the Banks in accordance with the Applicable Percentages of the
Banks from time to time in effect.

(v) If any Borrower so requests in any applicable Letter of Credit Application,
the applicable Fronting L/C Issuer (in the case of a Fronted Letter of Credit)
or the Several L/C Agent (in the case of a Several Letter of Credit), as
applicable, will issue or amend a Letter of Credit to provide for automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such Fronting L/C Issuer or
the Several L/C Agent, as applicable, to prevent any such extension by giving
notice to the beneficiary thereof prior to the thirtieth (30th) day (or such
earlier day as set forth in the applicable Letter of Credit and agreed to by
such Fronting L/C Issuer or the Several L/C Agent) preceding the then current
expiration date of such Letter of Credit (the “Non-Extension Notice Date”). Such
Borrower shall not be required to make a specific request to the applicable
Fronting L/C Issuer or the Several L/C Agent, as applicable, for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Banks
shall be deemed to have authorized the applicable Fronting L/C Issuer or the
Several L/C Agent, as applicable, to permit the extension of such Letter of
Credit to an expiry date not later than twelve months from the then existing
expiry date and in any event not later than five Business Days prior to the
Termination Date.

(vi) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Fronting L/C Issuer or the Several L/C Agent, as
applicable, will deliver to the applicable Borrower and the Administrative Agent
a true and complete copy of such Letter of Credit or amendment and the
Administrative Agent shall promptly deliver to each Bank copies of each such
Several Letter of Credit. Within 15 days after the end of each calendar month,
the Administrative Agent will deliver to each of the Banks and such Borrower a
written report setting forth the Letters of Credit that were issued and
outstanding as of the last day of such calendar month.

(c) Drawings and Reimbursements; Fundings. (i) Upon receipt from the beneficiary
of any Fronted Letter of Credit of any notice of a drawing under such Fronted
Letter of Credit, the applicable Fronting L/C Issuer shall, promptly and in any
event at least one Business Day before the date (the “Honor Date”) on which such
Fronting L/C Issuer anticipates that payment of such drawing will be made,
notify the applicable Borrower and the Administrative Agent thereof. Not later
than 2:30 p.m., New York City time, on the Honor Date, so long as the

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower has received notice of such payment from the Fronting L/C Issuer or the
Administrative Agent by 10:00 a.m., New York City time, on such Honor Date and,
otherwise, not later than 2:30 p.m., New York City time, on the following
Business Day, such Borrower shall reimburse such Fronting L/C Issuer through the
Administrative Agent an amount equal to the amount of such drawing (such amount,
the “Unreimbursed Amount”) without further demand; provided that, at any time
during the Availability Period, such Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.02 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. If such Borrower fails
to make such reimbursement by the required time, the Administrative Agent shall
promptly notify each Bank of the Honor Date, the Unreimbursed Amount and the
amount of such Bank’s Applicable Percentage thereof. Each Bank shall, upon any
notice pursuant to this paragraph (c)(i), with respect to its participation in
such Unreimbursed Amount, make funds available to the Administrative Agent for
the account of the applicable Fronting L/C Issuer at the Administrative Agent’s
Office in an amount equal to such Bank’s Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent. If any
Defaulting Bank shall fail to make such funds available, any Cash Collateral
delivered on account of such Defaulting Bank for the respective Fronted Letter
of Credit shall be applied by the Administrative Agent to the reimbursement of
the applicable Fronting L/C Issuer as required hereunder. The Administrative
Agent shall remit the funds so received or applied to the applicable Fronting
L/C Issuer. Any notice given by any Fronting L/C Issuer or the Administrative
Agent pursuant to this paragraph (c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Upon receipt from the beneficiary of any Several Letter of Credit of any
notice of a drawing under such Several Letter of Credit, the Several L/C Agent
shall notify the Administrative Agent, and the Administrative Agent shall notify
the applicable Borrower and the Banks, thereof, which notices shall be given
promptly and in any event at least one Business Day before the date (also the
“Honor Date”) on which the Several L/C Agent anticipates that payment of such
drawing will be made. Not later than
10:00 a.m., New York City time, on the Honor Date and without further notice or
demand by the Several L/C Agent or the Administrative Agent, (A) each Bank
(including each Limited Fronting Bank, but excluding each Participating L/C
Issuer) shall make funds available to the Administrative Agent at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage
(and, in the case of each Limited Fronting Bank, the Applicable Percentage (or
the portion thereof for which it has agreed to be a Limited Fronting Bank) of
each applicable Participating L/C Issuer) of the drawing under such Several
Letter of Credit (and the Administrative Agent shall make such funds available
to the Several L/C Agent) and, (B) in the event that a Limited Fronting Bank
pays the Applicable Percentage of a Participating L/C Issuer (or the relevant
portion thereof, if applicable), such Participating L/C Issuer shall pay such
Applicable Percentage to such Limited Fronting Bank in purchase of its
participation in such payment. Not later than 2:30 p.m., New York City time, on
the Honor Date, so long as such Borrower has received notice of payment under
such Several Letter of Credit from the Several L/C Agent or the Administrative
Agent by 10:00 a.m., New York City time, on the Honor Date and, otherwise, not
later than 2:30 p.m., New York City time, on the following Business Day such
Borrower shall pay to the Banks through the Administrative Agent an amount equal
to the amount of such drawing (such amount also the “Unreimbursed Amount”)
without further demand; provided that, at any time during

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Availability Period, such Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.02 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. Any notice given by the
Several L/C Agent or the Administrative Agent pursuant to this paragraph (c)(ii)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(iii) Notwithstanding the date on which an Unreimbursed Amount is payable by the
applicable Borrower pursuant to paragraph (c)(i) or (ii) of this Section, if an
Unreimbursed Amount is not paid by such Borrower by 2:30 p.m., New York City
time, on the applicable Honor Date, or financed with an ABR Borrowing pursuant
to paragraph (c)(i) or (ii) of this Section, each Unreimbursed Amount shall bear
interest from the applicable Honor Date to the date that such Unreimbursed
Amount is paid by such Borrower at a rate per annum equal to the Default Rate.

(iv) Until a Bank funds its obligation pursuant to Section 2.18(c), interest in
respect of such Bank’s Applicable Percentage of any Unreimbursed Amount shall be
solely for the account of the applicable Fronting L/C Issuer or the Several L/C
Agent (if the Several L/C Agent has funded on behalf of such Bank, as provided
in Section 2.18(c)(vi)), as applicable.

(v) Each Bank’s (including, for avoidance of doubt, each Limited Fronting Bank’s
and each Participating L/C Issuer’s) obligation to fund its obligations pursuant
to Section 2.18(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, the
Administrative Agent, the applicable Borrower, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.

(vi) If any Bank fails to make available to the Administrative Agent any amount
required to be paid by such Bank pursuant to the foregoing provisions of
Section 2.18(c) by the time specified in paragraph (c)(i) or (c)(ii) of this
Section, as applicable, the applicable Fronting L/C Issuer or the Several L/C
Agent (to the extent that the Several L/C Agent shall have funded such amount on
behalf of such Bank, it being understood and agreed that neither the Several L/C
Agent nor the Administrative Agent shall have any obligation or liability to
fund any amount under any Several Letter of Credit other than in its capacity as
a Bank), as applicable, shall, through the Administrative Agent, be entitled to
recover from such Bank, on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Administrative Agent at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect. A certificate
of the Administrative Agent with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(vi) The obligations of the Banks hereunder to honor drawings under, and/or (if
applicable) to fund participations in, Letters of Credit are several and not
joint. The failure of any Bank to fund any such drawing or participation on any
date required hereunder shall not relieve any other Bank of its corresponding
obligation to do so on such date, and (except for

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Limited Fronting Banks with respect to Letters of Credit they have issued on
behalf of Affected Banks or Non-NAIC Approved Banks) no Bank shall be
responsible for the failure of any other Bank to honor a drawing or purchase its
participation.

(d) Repayment of Fundings. (i) If, after any Bank has funded its obligation
under Section 2.18(c) in respect of any drawing under any Letter of Credit, the
Administrative Agent receives any payment (including any payment of interest) in
respect of the related Unreimbursed Amount (whether directly from the Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), then the Administrative Agent will distribute to such
Bank its Applicable Percentage (or other applicable share as provided herein)
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Bank’s funding was outstanding) in the same
funds as those received by the Administrative Agent. If any Bank has not funded
its obligation as aforesaid, such Bank’s Applicable Percentage (or other
applicable share as provided herein) of such payment shall be paid to the
applicable Fronting L/C Issuer or the Several L/C Agent (if the Several L/C
Agent shall have funded on behalf of such Bank, as provided in
Section 2.18(c)(vi)), as applicable.

(ii) If any payment made by the Administrative Agent to the Banks pursuant to
Section 2.18(d)(i) is required to be returned under any of the circumstances
described in Section 9.15 (including pursuant to any settlement), each Bank
shall pay to the Administrative Agent its Applicable Percentage (or other
applicable share as provided herein) thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Bank, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the applicable Borrower to pay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Fronting L/C
Issuer, the Several L/C Agent, any Bank, the Administrative Agent or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by any Fronting L/C Issuer or the Banks under such Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Letter of Credit (the only obligation of such Fronting L/C Issuer or the
Several L/C Agent being to confirm that any documents required to be delivered
under the applicable Letter of Credit appear to have been delivered and appear
to comply on their face with the requirements of such Letter of Credit) or any
payment made by any Fronting L/C Issuer or the Banks, as applicable, under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any Fronting L/C Issuer, the Several L/C Agent, any Bank, the Administrative
Agent or any of their respective branches or Affiliates being the beneficiary of
such Letter of Credit;

(vi) any Fronting L/C Issuer or any Bank honoring a drawing against any draft,
demand, certificate or other document presented under such Letter of Credit up
to the amount available under such Letter of Credit even if such draft, demand,
certificate or other document claims an amount in excess of the amount available
under such Letter of Credit;

(vii) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Fronting L/C Issuer, the Several L/C Agent or any Bank
as security for any of such reimbursement obligations shall fail to be
perfected;

(viii) the occurrence of any Default;

(ix) the existence of any proceedings of the type described in clause (g) or
(h) of Section 6.01 with respect to such Borrower or any Subsidiary;

(x) whether such Letter of Credit is issued in support of any obligations of any
Subsidiary or any Subsidiary is an applicant for, or purports in any way to have
any liability for, such Letter of Credit; or

(xi) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto requested by such Borrower that is delivered to it
and, in the event of any claim of noncompliance with such Borrower’s (or, if
applicable, any Subsidiary’s) instructions or other irregularity, such Borrower
will notify the applicable Fronting L/C Issuer (with respect to Fronted Letters
of Credit) or the Several L/C Agent (with respect to Several Letters of Credit)
within five Business Days of receipt of such Letter of Credit or amendment. The
applicable Borrower and each Subsidiary party to any Letter of Credit
Application shall be conclusively deemed to have waived any such claim against
the applicable Fronting L/C Issuer, the Several L/C Agent or the Banks, as
applicable, unless such notice is given as aforesaid.

(f) Role of Fronting L/C Issuer and Several L/C Agent. Each Bank and the
Borrowers agree that, in paying any drawing under a Letter of Credit, neither
the applicable

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Fronting L/C Issuer nor the Several L/C Agent, as applicable, shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Neither any Fronting L/C
Issuer nor the Several L/C Agent, any Related Party thereof nor any of the
respective correspondents, participants or assignees of such Fronting L/C Issuer
or the Several L/C Agent, as applicable, shall be liable to any Bank for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Banks or the Required Banks, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any Letter
of Credit Document. Each Borrower (and, if applicable, any Subsidiary that is an
applicant in respect of a Letter of Credit) hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Fronting L/C Issuers, the Several L/C Agent, any Related
Party thereof nor any of the respective correspondents, participants or
assignees of the Fronting L/C Issuers or the Several L/C Agent shall be liable
or responsible for any of the matters described in clauses (i) through (xi) of
paragraph (e) of this Section; provided, however, that, notwithstanding anything
in such clauses to the contrary, such Borrower (or, if applicable, any
Subsidiary) may have a claim against any Fronting L/C Issuer or the Several L/C
Agent, as applicable, and such Fronting L/C Issuer or the Several L/C Agent, as
applicable, may be liable to such Borrower or such Subsidiary, to the extent,
but only to the extent, of any direct, as opposed to indirect, special,
incidental, consequential or punitive damages suffered by such Borrower or such
Subsidiary which such Borrower or such Subsidiary proves were caused primarily
by such Fronting L/C Issuer’s or the Several L/C Agent’s, as applicable, willful
misconduct or gross negligence or such Fronting L/C Issuer’s or the Several L/C
Agent’s, as applicable, willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of the applicable Letter of
Credit, unless such payment would be unlawful under any applicable law,
regulation, ordinance, rule or any judgment or court order. In furtherance and
not in limitation of the foregoing, any Fronting L/C Issuer or the Several L/C
Agent, as applicable, may (in its sole discretion) accept documents and make
payment upon such documents that appear on their face to be in substantial
compliance with the terms of the applicable Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in substantial compliance with the terms of
such Letter of Credit and the applicable Fronting L/C Issuer or the Several L/C
Agent, as applicable, shall not be responsible or liable by reason of or in
connection with the issuance or transfer of any Letter of Credit or for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, the
Administrative Agent and the applicable Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit, unless, for
regulatory purposes, the rule of the UCP must apply.

(h) Conflict with Letter of Credit Documents. In the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Document, the terms hereof shall control.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding anything herein
or in any Letter of Credit Document to the contrary, PFI shall be solely and
fully obligated to pay all amounts owing with respect to each Letter of Credit,
including each Unreimbursed Amount and accrued interest thereon with respect to
such Letter of Credit, whether or not such Letter of Credit is issued in support
of any obligations of any Subsidiary or any Subsidiary is party as an applicant
to the relevant Letter of Credit Application, all on the terms set forth herein.
Each Borrower hereby acknowledges that the issuance of Letters of Credit at the
request of any of its Subsidiaries inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries.

(j) Limited Fronting Banks. In the event that any Bank agrees (in its sole
discretion) to act as a Limited Fronting Bank for any Affected Bank or Non-NAIC
Approved Bank upon such terms and conditions as such parties may agree
(including fees payable by such Affected Bank or Non-NAIC Approved Bank to such
Limited Fronting Bank) (such agreement, a “Limited Fronting Bank Agreement”),
the following provisions shall apply (in addition to any other provisions hereof
relating to Limited Fronting Banks):

(i) upon the issuance of any Several Letter of Credit pursuant hereto, with
respect to any Affected Bank or Non-NAIC Approved Bank, as applicable, as a
Participating L/C Issuer under such Several Letter of Credit, each applicable
Limited Fronting Bank, in reliance upon the agreements of such Affected Bank or
Non-NAIC Approved Bank, as applicable, as a Participating L/C Issuer set forth
in this Section, agrees (A) to issue through the applicable Several L/C Agent,
in addition to its own obligations as a Bank under such Several Letter of
Credit, severally such Several Letter of Credit in an amount equal to such
Affected Bank’s or Non-NAIC Approved Bank’s, as applicable, Applicable
Percentage of the stated amount of such Several Letter of Credit (or the portion
thereof for which such Limited Fronting Bank has agreed to be a Limited Fronting
Bank), and (B) to amend or extend each Several Letter of Credit previously
issued by it as a Limited Fronting Bank for such Participating L/C Issuer; and

(ii) with respect to any Several Letter of Credit issued by a Limited Fronting
Bank pursuant to clause (i) above for a Participating L/C Issuer, such
Participating L/C Issuer agrees to purchase participations (as provided in
Section 2.18(k)) in the obligations of such Limited Fronting Bank under such
Several Letter of Credit attributable to such Participating L/C Issuer for which
such Limited Fronting Bank has agreed to act as a Limited Fronting Bank
hereunder.

Each Bank that agrees to act as a Limited Fronting Bank for any other Bank shall
promptly notify the Administrative Agent (which shall promptly notify the
Several L/C Agent and the Borrower) of such agreement and of any termination or
expiration of such agreement.

In the event that, pursuant to this paragraph (j), any Bank agrees to act as a
Limited Fronting Bank for any other Bank that becomes an Affected Bank or a
Non-NAIC Approved Bank, such Bank shall receive such compensation therefor as
such Affected Bank or Non-NAIC Approved Bank and such Bank may agree.
Notwithstanding anything herein to the contrary, no Bank shall have any
obligation to agree to act hereunder as a Limited Fronting Bank for any other
Bank.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Participations. In the event (i) any Participating L/C Issuer purchases a
participation in the Letter(s) of Credit of its Limited Fronting Bank pursuant
to Section 2.18(j) or (ii) any Bank acquires or is deemed to acquire a
participation in the Letters of Credit of the other Bank pursuant to
Section 2.18(b)(iv), then, without any further action on the part of any party,
(A) in the case of clause (i) above, such Limited Fronting Bank grants to such
Participating L/C Issuer, and such Participating L/C Issuer hereby acquires from
such Limited Fronting Bank, a participation in such Limited Fronting Bank’s
Applicable Percentage of the relevant Letters of Credit attributable to such
Participating L/C Issuer for which such Limited Fronting Bank has agreed to act
as a Limited Fronting Bank hereunder and (B) in the case of clause (ii) above,
each such other Bank grants to such Bank, and such Bank hereby acquires from
such other Bank, a participation in that portion of each such other Bank’s
Applicable Percentage of the relevant Letters of Credit to give effect to the
purposes of the last sentence of Section 2.18(b)(iv). Each Bank (including each
Participating L/C Issuer) purchasing a participation hereunder acknowledges and
agrees that its obligation to acquire participations in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments. In consideration and in furtherance of the
foregoing, such Bank hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the applicable Limited Fronting Bank or
such other Bank, as applicable, an amount equal to the amount of each payment
made by such Limited Fronting Bank or other Bank, as applicable, in respect of
the portion of such Letter of Credit in which such Bank holds a participation,
promptly upon the request of such Limited Fronting Bank or any such other Bank,
as applicable, at any time from the time such payment is made until such payment
is reimbursed by the applicable Borrower or at any time after any reimbursement
payment is required to be refunded to the Borrower for any reason. Such payment
by such Bank shall be made for account of the applicable Limited Fronting Bank
or such other Banks, as applicable, without any offset, abatement, withholding
or reduction whatsoever. To the extent that any Bank has made payments pursuant
to this paragraph to reimburse a Limited Fronting Bank or any other Banks in
respect of any participation interests purchased hereunder in respect of any
Letter of Credit, promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to Section 2.18(c)(i) in respect of such
Letter of Credit, the Administrative Agent shall distribute such payment to such
Limited Fronting Bank and such Bank, or to the other Banks and such Bank, as
applicable, in each case as their interests may appear. Any payment made by a
Bank in respect of its participation pursuant to this paragraph to reimburse the
applicable Limited Fronting Bank or any other Bank for any payment made in any
respect of any drawing under a Letter of Credit shall not relieve such Borrower
of its obligation to reimburse the amount of such drawing.

Section 2.19. Non-NAIC Approved Banks. If, at any time from and after the
Effective Date, any Bank is not or ceases to be a NAIC Approved Bank, such Bank
shall promptly notify the Borrowers and the Administrative Agent thereof. Each
Bank agrees to use commercially reasonable efforts, at all times from and after
the Effective Date, (a) to be a NAIC Approved Bank and (b) if such Bank ceases
to be a NAIC Approved Bank at any time, either (i) to maintain in effect a
Confirming Bank Agreement with a Confirming Bank (which Confirming Bank (if not
a Bank), prior to entering in such Confirming Bank Agreement, shall be subject
to the prior written consent of the Borrower and the Administrative Agent (such
consent, in each case, not to be unreasonably withheld)) upon such terms and
conditions as such Bank and such Confirming Bank may agree or (ii) as provided
in Section 2.18(j), to agree with another Bank which is a

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NAIC Approved Bank that such Bank (if it shall so agree in its sole discretion)
shall act as the Limited Fronting Bank for such Bank, in each case with respect
to any Several Letters of Credit which are outstanding at the time such Bank
becomes a Non-NAIC Approved Bank and/or are issued during the period that such
Bank is a Non-NAIC Approved Bank. In the event that any Person (including any
other Bank) agrees to act as a Confirming Bank for any Bank which is a Non-NAIC
Approved Bank, such other Bank shall receive such compensation therefor as such
Non-NAIC Approved Bank and such Person may agree. If any Bank shall enter into a
Confirming Bank Agreement hereunder at any time, it shall promptly furnish a
copy thereof to the Borrowers and the Administrative Agent and, thereafter,
promptly notify the Borrowers and the Administrative Agent of the termination or
expiration of such Confirming Bank Agreement. Notwithstanding anything herein to
the contrary, no Bank shall have any obligation to agree to act hereunder as a
Confirming Bank for any other Bank.

ARTICLE 3

CONDITIONS

Section 3.01. Effectiveness.. The amendment and restatement of the Existing
Credit Agreements provided for hereby and the obligations of the Banks to make
Loans and of the Banks and the Fronting L/C Issuers to make L/C Credit
Extensions hereunder shall become effective on the date (which shall not be
later than April 14, 2015) on which each of the following conditions shall be
satisfied to the reasonable satisfaction of the Administrative Agent (or waived
in accordance with Section 9.05):

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto, including any Person that shall become a Bank as of the
Effective Date (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Administrative Agent in form
satisfactory to it of telegraphic, telex or other written confirmation from such
party of the execution and delivery of a counterpart hereof by such party);

(b) receipt by the Administrative Agent of such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, the Loan
Documents, the PICA Support Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent;

(c) receipt by the Administrative Agent of an opinion of internal counsel for
the Obligors reasonably satisfactory to the Administrative Agent, substantially
in the form of Exhibit C hereto;

(d) each of the matters set forth in paragraphs (c) and (d) of Section 3.02 (but
without regard to the first parenthetical clause set forth in Section 3.02(d))
shall be satisfied as of the Effective Date, and the Administrative Agent shall
have received a certificate, dated the Effective Date and signed by a Senior
Financial Officer of PFI, confirming compliance with such matters;

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) receipt by the Administrative Agent of satisfactory evidence that (i) all
amounts payable under each Existing Credit Agreement to the banks party to such
Existing Credit Agreement shall have been (or shall be simultaneously) paid in
full, (iii) all commitments of banks under each Existing Credit Agreement that
are not a Bank hereunder shall have been terminated, and each such bank shall
have confirmed in writing such termination (it being agreed by the parties
hereto that (x) such commitments of such banks shall terminate, and no such bank
shall be a party hereto, as of the Effective Date and (y) each bank under each
Existing Credit Agreement that is a Bank hereunder shall have a Commitment
hereunder as of the Effective Date in an amount equal to the amount specified on
Schedule 1.01); and (iii) all letters of credit outstanding under the Existing
Five-Year Credit Agreement shall have been either continued and deemed issued
under this Agreement as provided in Section 2.18(a) or otherwise canceled;
provided that, by its execution hereof, each Bank that is a bank party to any of
the Existing Credit Agreements hereby waives the provisions of the respective
Existing Credit Agreement requiring prior notice by Borrower with respect to the
prepayment of loans and/or the termination of the commitments thereunder as of
the Effective Date.

(f) payment by PFI of all such fees and expenses as it shall have agreed in
writing to pay to the Agents, the Banks and/or the Joint Lead Arrangers in
connection herewith, including the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB, that are due and
payable on or prior to the Effective Date (and, with respect to such expenses,
for which invoices have been presented to PFI at least two Business Days prior
to the Effective Date); and

(g) receipt by the Administrative Agent of a copy of the PICA Support Agreement,
certified by a Senior Financial Officer of PICA as of such date to be a true and
complete copy thereof and to be in full force and effect and not having been
amended or the subject of any waiver.

The Administrative Agent shall promptly notify PFI and the Banks of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto.

Section 3.02. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing and of any Bank or any Fronting L/C Issuer to make any
L/C Credit Extension (other than the automatic renewal of any Auto-Extension
Letter of Credit), is subject to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or a notice as required by Section 2.18(b), as applicable;

(b) the fact that, immediately after such Borrowing or such L/C Credit
Extension, as applicable, the total Revolving Credit Exposures will not exceed
the aggregate amount of the Commitments;

(c) the fact that, immediately before and after giving effect to such Borrowing
or such L/C Credit Extension, as applicable, no Default shall have occurred and
be continuing;

(d) the fact that the representations and warranties of each Obligor contained
in this Agreement (other than, with respect to any Borrowing or L/C Credit
Extension

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

made after the Effective Date, the representations set forth in Sections 4.04(e)
and 4.05) and the other Loan Documents shall be true on and as of the date of
such Borrowing or such L/C Credit Extension, as applicable, as if made on and as
of such date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(e) in the case of any such Borrowing or L/C Credit Extension request by PFLLC,
the fact that (i) the PICA Support Agreement shall not have been terminated
pursuant to paragraph 5 thereof or otherwise and (ii) a notice of termination
pursuant to paragraph 5 of the PICA Support Agreement shall not have been given
by either party thereto, unless, in either case, PICA shall have, prior thereto,
executed and delivered a PICA Assumption Agreement or a PICA Guarantee
Agreement.

Each Borrowing and each L/C Credit Extension (other than the automatic renewal
of any Auto-Extension Letter of Credit), as applicable, hereunder shall be
deemed to be a representation and warranty by the Obligors on the date thereof
as to the matters specified in clauses (b), (c), (d) and, if applicable, (e) of
this Section.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Obligors jointly and severally represent and warrant that:

Section 4.01. Existence and Power. Each Obligor and each Material Subsidiary is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted (other than such governmental licenses,
authorizations, consents and approvals the absence of which, alone or in the
aggregate, would not have a Material Adverse Effect).

Section 4.02. Authorization; No Contravention. The Transactions are within the
Obligors’ powers, have been duly authorized by all necessary action, require no
action by or in respect of, or filing with, any Governmental Authority and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or the certificate of incorporation or the by-laws of the Obligors
or of any material agreement, judgment, injunction, order, decree or other
instrument binding upon any Obligor or result in the creation or imposition of
any Lien on any material asset of PFI or any Material Subsidiary.

Section 4.03. Binding Effect. Each of this Agreement and (unless PFLLC shall
have been terminated as a Borrower hereunder pursuant to Section 9.16) the
Support Agreement or, if PICA shall have executed and delivered the PICA
Assumption Agreement or the PICA Guarantee Agreement, the PICA Assumption
Agreement or the PICA Guarantee Agreement, as applicable, constitutes a valid
and binding agreement of each Obligor which is a party thereto and the Notes of
each Borrower, when executed and delivered in accordance with this Agreement at
the request of a Bank, will constitute valid and binding obligations of such
Borrower.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.04. Financial Information. (a) The audited consolidated statements of
financial position of PFI as of December 31, 2013 and December 31, 2014 and the
related consolidated statements of operations, equity and cash flows for the
fiscal years then ended, reported on by PricewaterhouseCoopers LLC (as contained
in PFI’s annual reports for the years ended December 31, 2013 and December 31,
2014, respectively), copies of which have been furnished to each of the Banks,
fairly present, in conformity with GAAP, the consolidated financial position of
PFI as of such dates and its consolidated results of operations, equity and cash
flows for such fiscal years.

(b) The audited consolidated statements of financial position of PICA as of
December 31, 2013 and December 31, 2014 and the related consolidated statements
of operations, equity and cash flows for the fiscal years then ended, reported
on by PricewaterhouseCoopers LLC, copies of which have been furnished to each of
the Banks, fairly present, in conformity with GAAP, the consolidated financial
position of PICA as of such dates and its consolidated results of operations,
equity and cash flows for such fiscal years.

(c) Each of the Annual Statements of PICA as of December 31, 2013 and
December 31, 2014, as filed with the New Jersey Department of Banking and
Insurance, together with the related exhibits, schedules and explanations
therein contained or thereto annexed, is a full and true statement of all assets
and liabilities and of the condition and affairs of PICA as of such date and of
its income and deductions therefrom for the year then ended (within the meaning
of applicable regulations and practices of the New Jersey Department of Banking
and Insurance).

(d) The audited statements of financial position of PFLLC as of December 31,
2013 and December 31, 2014 and the related statements of earnings and retained
earnings and cash flows for the fiscal years then ended, reported on by
PricewaterhouseCoopers LLC, copies of which have been furnished to each of the
Banks, fairly present, in conformity with generally accepted accounting
principles, the financial position of PFLLC as of such dates and its results of
operations, equity and cash flows for such fiscal years.

(e) Since December 31, 2014 there has been no material adverse condition or
material adverse change in or affecting the business, operations, property or
financial condition of PFI and its Subsidiaries, taken as a whole.

Section 4.05. Litigation. Except as disclosed in PFI’s consolidated financial
statements for the year ended December 31, 2014, there is no action, suit or
proceeding pending against, or to the knowledge of any Obligor threatened
against or affecting, any Obligor or any Subsidiary before any court or
arbitrator or any Governmental Authority which, after consideration of
applicable reserves, is reasonably likely to have a Material Adverse Effect or
which in any manner draws into question the validity or enforceability of this
Agreement, any other Loan Document or the PICA Support Agreement.

Section 4.06. Compliance with ERISA. (a) Each member of the ERISA Group has
(i) fulfilled its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and (ii) is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan and (b) no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

Section 4.07. Compliance with Laws. Each Obligor and each Material Subsidiary is
in compliance with all applicable laws, including all Environmental Laws,
applicable Anti-Corruption Laws and applicable Sanctions, except where any
failure to comply with any such laws would not, alone or in the aggregate, have
a Material Adverse Effect.

Section 4.08. Taxes. Each Obligor and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by such Obligor or any
Subsidiary, unless such taxes are being contested in good faith. The charges,
accruals and reserves on the books of such Obligor and its Subsidiaries in
respect of taxes are, in the opinion of such Obligor, adequate.

Section 4.09. Not an Investment Company. Neither PFI nor PICA is an investment
company within the meaning of the Investment Company Act of 1940, as amended.
PFLLC has been exempted from all provisions of the Investment Company Act of
1940, as amended, including, without limitation, those relating to the offering
and sale of securities by PFLLC, pursuant to Rule 3a-5 promulgated under the
Investment Company Act of 1940, as amended.

Section 4.10. Full Disclosure. All information heretofore furnished by any
Obligor to the Administrative Agent or any Bank for purposes of or in connection
with this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by any Obligor to the Administrative Agent or
any Bank will be, true and accurate in all material respects, and such
information does not, and in the case of any such information hereafter
furnished will not, omit to state a material fact necessary in order to make
such information not misleading, in each case on the date as of which such
information is stated or certified.

Section 4.11. Use of Credit. No part of the proceeds of any extension of credit
hereunder will be used in violation of Regulation T, U or X of the Federal
Reserve Board, as in effect from time to time.

Section 4.12. Anti-Corruption Laws and Sanctions. Each Obligor has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by such Obligor, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
applicable Sanctions. None of (a) the Obligors, any Subsidiary or to the
knowledge of the Obligor or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of any Obligor, any agent of any
Obligor or any Subsidiary that will act in any capacity in connection with the
credit facility established hereby, is a Sanctioned Person.

Section 4.13. Support Agreement. (a) The obligations of PFLLC in respect of the
Loans to PFLLC constitute “Debt” as defined in the PICA Support Agreement.

(b) No Obligor is subject to any provision of applicable law or regulation
(other than Section 6 of Chapter 20 of Title 17B of the New Jersey Statutes
Annotated, N.J.S.A. § 17B:20-6) or of any agreement, judgment, injunction,
order, decree or other instrument binding upon such

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligor which could require such Obligor to terminate the PICA Support Agreement
or any of its obligations thereunder. To the knowledge of each Obligor, no law
or regulation has been proposed for legislation or enactment that would require
the termination of the PICA Support Agreement or any of its obligations
thereunder.

ARTICLE 5

COVENANTS

The Obligors jointly and severally agree that, until the Commitments and all
Letters of Credit have expired or been terminated (with respect to Letters of
Credit, with no pending draw thereunder) and the principal of and interest on
each Loan and Unreimbursed Amount and all fees payable hereunder have been paid
in full:

Section 5.01. Information. PFI will furnish to the Administrative Agent on
behalf of each of the Banks (and upon receipt thereof the Administrative Agent
will promptly make available to each of the Banks):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of PFI, the audited consolidated statement of financial position of
PFI as of the end of such fiscal year and the related audited consolidated
statements of operations, equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLC or other independent public
accountants of nationally recognized standing without qualification as to the
scope of the audit performed or any material weakness noted in PFI’s system of
internal controls;

(b) as soon as available and in any event

(i) within 120 days after the end of each fiscal year of PICA, the Annual
Statement of PICA as of the end of such fiscal year, as filed with (and in the
form required under applicable law and regulations of) the Insurance Department
of the State of New Jersey, accompanied by or including the opinion or statement
of the PICA Actuary required to be filed with such Annual Statement; and

(ii) within 120 days after the end of each fiscal year of PICA, the audited
consolidated statement of financial position of PICA as of the end of such
fiscal year and the related audited consolidated statements of operations,
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLC or other independent public accountants of nationally
recognized standing without qualification as to the scope of the audit performed
or any material weakness noted in PICA’s system of internal controls;

(c) unless PFLLC shall have been terminated as a Borrower hereunder pursuant to
Section 9.16, as soon as available and in any event within 120 days after the
end of each fiscal year of PFLLC, the audited statement of financial position of
PFLLC as of the end of such fiscal year and the related audited statements of
earnings and

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

retained earnings and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLC or other independent public accountants of
nationally recognized standing without qualification as to the scope of the
audit performed or any material weakness noted in PFLLC’s system of internal
controls;

(d) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of PFI, the unaudited
consolidated statement of financial position of PFI as of the end of such
quarter and the related unaudited consolidated statements of operations, equity
and cash flows for the portion of PFI’s fiscal year ended at the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of PFI’s previous fiscal
year, all certified (subject to normal year-end adjustments) as to fairness of
presentation, preparation in accordance with GAAP and consistency by a Senior
Financial Officer of PFI;

(e) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of PICA, the Quarterly Statement
of PICA as of the end of such quarter, as filed with (and in the form required
under applicable law and regulations of) the Insurance Department of the State
of New Jersey, accompanied by or including the opinion or statement of the PICA
Actuary if required to be filed with such Quarterly Statement;

(f) unless PFLLC shall have been terminated as a Borrower hereunder pursuant to
Section 9.16, as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of PFLLC, the unaudited
statement of financial position of PFLLC as of the end of such quarter and the
related unaudited statements of earnings for the portion of PFLLC’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of
PFLLC’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, preparation in accordance with
generally accepted accounting principles and consistency by a Senior Financial
Officer of PFLLC;

(g) simultaneously with the furnishing of each statement referred to in
Sections 5.01(a) and 5.01(d), a certificate of a Senior Financial Officer of PFI
(i) setting forth in reasonable detail the calculations required to establish
whether PFI was in compliance with the requirements of Section 5.09 on the date
of such statement and (ii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Obligors are taking or propose to take with
respect thereto;

(h) within five days after any Senior Financial Officer of any Obligor obtains
knowledge of any Default, if such Default is then continuing, a certificate of a
Senior Financial Officer of PFI setting forth the details thereof and the action
which the Obligors are taking or propose to take with respect thereto;

(i) as promptly as practicable upon the mailing thereof to the shareholders of
PFI generally, copies of all financial statements, reports and proxy statements
so mailed;

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) promptly upon, and in any event no later than five days after, the filing
thereof, (i) in addition to the Annual Statement and Quarterly Statement
referred to in Sections 5.01(b)(i) and 5.01(e), copies of all other financial
statements of PICA required to be filed with the Insurance Department of the
State of New Jersey and (ii) copies of reports, if any, on Forms 10-K, 10-Q and
8-K (or their equivalents) and any registration statements with respect to debt
securities or preferred or common stock which PFI shall have filed with the
Securities and Exchange Commission;

(k) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice (or, in the case of any member of the ERISA Group
other than the Obligors, in any event within 10 days after such member of the
ERISA Group receives notice) of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of a Senior Financial
Officer of PFI setting forth details as to such occurrence and action, if any,
which PICA or applicable member of the ERISA Group is required or proposes to
take; and

(l) from time to time such additional information regarding the financial
position, results of operations or business of PFI or any of its Material
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request.

Documents required to be delivered pursuant to Section 5.01(a)-(d), (f), (i) and
(j) (to the extent any such documents are included in materials otherwise filed
with the Securities Exchange Commission) may be delivered electronically by
posting on an Internet website, and, if so delivered, shall be deemed to have
been furnished by PFI to the Administrative Agent (and by the Administrative
Agent to the Banks) on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis, and Retrieval
system (EDGAR) or (ii) on which such documents are posted on PFI’s behalf on an
Internet or intranet website, if any, to which each Bank and the Administrative
Agent have access without charge (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that PFI shall deliver
paper copies of such documents to the Administrative Agent or any Bank upon its
request to PFI. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by PFI with any
such request by a Bank for delivery, and each Bank shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.02. Maintenance of Property; Insurance; Books and Records; Inspection
Rights. (a) Each Obligor will, and PFI will cause each of its Material
Subsidiaries to, keep all property material to their respective businesses in
good working order and condition, ordinary wear and tear excepted.

(b) Each Obligor will, and PFI will cause each of its Material Subsidiaries to,
maintain (in the name of such Obligor or in such Material Subsidiary’s own name,
as applicable) with financially sound and responsible insurance companies,
insurance on all their respective properties against such risks, in each case in
at least such amounts (and with such risk retentions) as are materially
consistent with PFI’s past practices; provided that, in lieu of purchasing any
such insurance, any Obligor or any Material Subsidiary may self-insure their
respective properties against such risks in a manner and to the extent
materially consistent with PFI’s past practices.

(c) Each Obligor will, and will cause each of its Subsidiaries to, keep in all
material respects proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.

(d) Each Obligor will, and PFI will cause each of its Material Subsidiaries to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 5.03. Conduct of Business and Maintenance of Existence. Each of PFI,
through its Subsidiaries and Affiliates, PICA and, so long as PFLLC remains a
Borrower, PFLLC will continue to engage in business of the same general type as
conducted by it on the date hereof, and PFI through its Subsidiaries and
Affiliates will engage in the business of a financial services holding company
and other activities reasonably related thereto. Each Obligor will preserve,
renew and keep in full force and effect its existence and its rights, privileges
and franchises which are material to the conduct of such business; provided that
nothing in this Section shall prohibit (a) any consolidation or merger of any
Obligor permitted under Section 5.07(a) or (b) any sale, lease or transfer of
assets by any Obligor permitted under Section 5.07(b).

Section 5.04. Compliance with Laws. Each Obligor will, and PFI will cause each
of its Material Subsidiaries to, comply with all applicable laws, ordinances,
rules, regulations and requirements of Governmental Authorities (including
Environmental Laws and the rules, regulations and requirements thereunder),
except where any failure to comply with any such laws, ordinances, rules,
regulations and requirements would not, alone or in the aggregate, have a
Material Adverse Effect. Each Obligor will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by such
Obligor, its Subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws and applicable Sanctions.

Section 5.05. Compliance with ERISA. Each Obligor will, and PFI will cause each
member of the ERISA Group to, fulfill its obligations under the minimum funding
standards of ERISA and the Internal Revenue Code with respect to each Plan, and
each Obligor will, and PFI

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

will cause each member of the ERISA Group to, comply with all applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except where any such failure or non-compliance, alone or in the aggregate,
would not have a Material Adverse Effect.

Section 5.06. Negative Pledge. No Obligor will create, assume or suffer to exist
any Lien on any asset now owned or hereafter acquired by it (other than assets
held in separate accounts of PICA), except:

(a) Permitted Encumbrances;

(b) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(c) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into any Obligor and not created
in contemplation of such event;

(d) any Lien existing on any asset prior to the acquisition thereof by any
Obligor and not created in contemplation of such acquisition;

(e) Liens securing Debt (other than Debt described in any other clause of this
Section) in an aggregate outstanding principal amount, for the Obligors
together, not exceeding $4,000,000,000 at any time;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets;

(g) Liens on assets pledged to secure Permitted Collateralized Obligations;

(h) Liens on real property (other than any such real property used in the
operations of PFI or any Subsidiary) securing Debt in respect of which (i) the
recourse of the holder of such Debt (whether direct or indirect and whether
contingent or otherwise) is effectively limited to such real property directly
securing such Debt and (ii) such holder may not collect by levy of execution
against assets of any Obligor (other than such real property directly securing
such Debt) if such Obligor fails to pay such Debt when due and such holder
obtains a judgment with respect thereto;

(i) Liens securing obligations of any Obligor (i) to return collateral
consisting of cash or securities arising out of or in connection with the loan
of the same or substantially similar securities or (ii) to purchase securities
arising out of or in connection with the sale of the same or substantially
similar securities, in each case in the ordinary course of the business of such
Obligor, consistent with past practice;

(j) Liens arising in the ordinary course of its business of any Obligor that
(i) do not secure Debt, (ii) do not secure obligations in an aggregate amount,
for all of the Obligors together, exceeding $3,000,000,000 at any time and
(iii) do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Liens on cash, cash equivalents and readily marketable securities securing
Derivatives Obligations;

(l) Liens securing obligations of any Affiliate of any Obligor in connection
with its business as a futures commission merchant, commodity dealer, forward
contract merchant or broker-dealer and: (i) on commodities, excluded commodities
and exempt commodities, as such terms are defined in the Commodity Exchange Act,
7 U.S.C. § 1 et seq. (2006) and the rules promulgated thereunder (“CEA”);
(ii) on currency, securities, property or other assets arising from a banking,
depository, safekeeping or warehouse arrangement with respect to segregated
funds, secured amounts or non-segregated assets as such terms are used in the
CEA; or (iii) on assets placed with, held by or pledged to domestic or foreign
exchanges, clearing-houses, futures commission merchants or broker-dealers, in
each case in the ordinary course of the business of such Affiliate and
consistent with such Affiliate’s past practice;

(m) Liens in favor of a Federal Home Loan Bank to secure borrowings made by any
Obligor from such Federal Home Loan Bank pursuant to a membership in such
Federal Home Loan Bank in the ordinary course of business and on ordinary
business terms;

(n) Liens on assets acquired pursuant to, and that secure obligations of any
Obligor incurred in connection with, one or more structured transactions entered
into by any Obligor and/or any Subsidiary for the purpose of financing life
insurance reserves required under “Regulation XXX” or “Guideline AXXX”
applicable to U.S. life insurers generally or other similar life insurance
reserve requirements; and

(o) Liens arising out of deposits of assets with reinsurance trusts, ceding
companies, custodial accounts, lockbox accounts, or any other arrangement
securing obligations of any Obligor or any other Subsidiary to The Hartford
Financial Services Group, Inc. or its affiliates (collectively, “The Hartford”)
in connection with the acquisition of The Hartford’s individual life insurance
business as announced by PFI in a Current Report on Form 8-K filed with the
Securities and Exchange Commission on September 27, 2012.

Section 5.07. Consolidations, Mergers and Sales of Assets. No Obligor will
(a) consolidate or merge with or into any other Person, except that:

(i) PFLLC may consolidate or merge with or into (A) PICA if PICA is the
surviving corporation or (B) another Subsidiary if (1) PFLLC is the surviving
corporation or (2) (x) prior thereto, PICA shall have executed and delivered a
PICA Assumption Agreement or (y) the Subsidiary that is the surviving
corporation shall assume all of the obligations of PFLLC hereunder and either
(I) PICA agrees in writing that such Subsidiary shall have all of the benefits
of the PICA Support Agreement or (II) PICA executes a PICA Guarantee Agreement
modified in such manner as shall be satisfactory to the Required Banks to
reflect the fact that such Subsidiary shall thereafter be a Borrower hereunder;
provided that after giving effect thereto, no Default shall have occurred and be
continuing;

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) PFI may consolidate or merge with or into any other Person so long as PFI
shall be the surviving corporation and, after giving effect thereto, no Default
shall have occurred and be continuing; and

(iii) if PFI consolidates or merges with or into any other Person and PFI is not
the surviving corporation, PFI may nonetheless consolidate or merge with or into
another Person if immediately after such transaction the Person or Persons that
“beneficially owned” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) immediately prior to such transaction, directly or indirectly, the then
outstanding voting Equity Interests of PFI “beneficially own” (as so
determined), directly or indirectly, more than 50% of the total voting power of
the then outstanding Equity Interests of the surviving Person; provided that
after giving effect thereto, no Default shall have occurred and be continuing
and the surviving corporation (which shall be organized or existing under the
laws of the United States, any state thereof or the District of Columbia) shall
expressly assume all of the obligations of PFI hereunder; or

(b) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any other Person, except that:

(i) PFLLC may sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to PICA; provided that, after giving effect
thereto, no Default shall have occurred and be continuing;

(ii) PICA may sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to PFI; provided that after giving effect to
such transfer, no Default shall have occurred and be continuing;

(iii) PICA may sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any other Person so long as (A) at least 90
days prior thereto, PFI shall have notified the Administrative Agent of such
proposed sale, lease or other transfer, (B) either (x) prior to any such sale,
lease or transfer, all of the Banks shall have notified the Administrative Agent
(whereupon the Administrative Agent shall promptly thereafter notify PFI) in
accordance with Section 2.09(c) that they expressly elect not to terminate the
Commitments and PFI (or such Person as shall be approved by all of the Banks)
shall have assumed in writing all of the obligations of PICA hereunder and under
the other Loan Documents and, if applicable, the PICA Support Agreement on terms
satisfactory to the Banks or (y) in all other cases, the Commitments shall have
been terminated pursuant to Section 2.09(b) and the Obligors shall have paid in
full all amounts payable hereunder and (C) after giving effect thereto, no
Default shall have occurred and be continuing; and

(iv) PFI may sell, assign, convey, transfer, lease or otherwise dispose of all
or substantially all of its assets to any Person if immediately after such
transaction the Person or Persons that “beneficially owned” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) immediately prior to such transaction,
directly or indirectly, the then outstanding voting Equity Interests of PFI
“beneficially own” (as so determined), directly or indirectly, more than 50% of
the total voting power of the then outstanding Equity Interests of the surviving
or transferee Person; provided that after giving effect thereto, no Default
shall have occurred and be continuing and such Person (which shall be organized
or existing under the laws of the United States, any state thereof or the
District of Columbia) shall have expressly assumed in writing all of the
obligations of PFI hereunder on terms satisfactory to the Banks.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.08. Use of Proceeds. (a) The proceeds of the Loans made under this
Agreement will be used for general corporate purposes of each respective
Borrower and its Subsidiaries and the Letters of Credit will be used to support
the operations of each respective Borrower and its Subsidiaries, in each case
not in contravention of any applicable law, rule or regulation or any Loan
Document or the PICA Support Agreement.

(b) None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock, in violation of the Exchange Act or the applicable margin regulations of
the Federal Reserve Board, in each case as in effect from time to time, and
following the application by the applicable Borrower of such proceeds, the value
of all Margin Stock owned by such Borrower will not exceed 25% of the assets of
such Borrower.

(c) No Borrower will request any Borrowing or Letter of Credit, and no Obligor
shall use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 5.09. Financial Covenant. PFI will not permit Consolidated Net Worth,
calculated as of the last day of each fiscal quarter of PFI, to be less than
$18,985,000,000.

Section 5.10. PICA Support Agreement; PICA Assumption Agreement; Guarantee
Agreement.

(a) No term or provision of the PICA Support Agreement shall be amended,
modified, waived or supplemented (whether or not any such amendment or
modification would otherwise be permitted to occur pursuant to the PICA Support
Agreement), and the PICA Support Agreement shall not be novated or, with respect
to the obligations of PICA under paragraph 2 of the PICA Support Agreement,
terminated, without the prior consent of the Required Banks unless, prior
thereto, PICA shall have executed and delivered a PICA Assumption Agreement or a
PICA Guarantee Agreement or PFLLC shall have been terminated as a Borrower
hereunder pursuant to Section 9.16.

(b) Notwithstanding the provisions of the PICA Support Agreement (including,
without limitation, paragraph 6 thereof), PICA and PFLLC hereby expressly agree
with each other, the Administrative Agent and the Banks that (i) the benefits of
the PICA Support Agreement shall extend to the Banks and the Administrative
Agent with respect to all obligations of PFLLC hereunder, in either case whether
now existing or hereafter arising and (ii) so long as any Bank has any
Commitment hereunder or is owed any amount by PFLLC under the Loan Documents,
PICA will not terminate, or permit any termination of, the PICA Support
Agreement, whether pursuant to paragraph 5 thereof or otherwise, unless, prior
thereto, (x) PICA shall have executed and delivered to the Banks a written
instrument satisfactory to the Required Banks confirming that PICA’s obligations
under paragraph 2 of the PICA Support Agreement

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall continue in full force and effect after such termination so long as any
obligation of PFLLC in respect of Loans to PFLLC remains outstanding and waiving
any failure or delay on the part of PFLLC in asserting or enforcing any of its
rights or in making any claims or demands in respect of such obligations,
(y) PICA shall have executed and delivered a PICA Assumption Agreement or a PICA
Guarantee Agreement (and, in connection therewith, deliver to the Administrative
Agent such other documentation requested by the Administrative Agent consistent
with the documentation delivered under clauses (b) and (c) of Section 3.01, to
the reasonable satisfaction of the Administrative Agent) or (z) PFLLC shall have
been terminated as a Borrower hereunder pursuant to Section 9.16.

(c) If PICA shall have executed and delivered a PICA Assumption Agreement or a
Guarantee Agreement, no term or provision of such PICA Assumption Agreement or
PICA Guarantee Agreement, as the case may be, shall be amended, modified, waived
or supplemented, and such PICA Assumption Agreement or PICA Guarantee Agreement,
as the case may be, shall not be terminated, novated or otherwise changed,
without the prior consent of the Required Banks.

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) any Borrower shall fail to pay when due any principal of any Loan, or shall
fail to pay within five Business Days of the due date thereof any interest, fees
or any other amount payable hereunder;

(b) any Obligor shall fail to observe or perform any covenant contained in
Section 5.03 (with respect to any Obligor’s existence only), 5.06, 5.07, 5.08(b)
or 5.09;

(c) any Obligor shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by Section 6.01(a) or
6.01(b)) for 30 days after written notice thereof has been given to PFI by the
Administrative Agent at the request of any Bank;

(d) any representation, warranty, certification or statement made by any Obligor
in this Agreement or any other Loan Document or in any certificate, financial
statement or other document or instrument furnished or delivered pursuant hereto
shall prove to have been incorrect in a material respect as of the date when
made (or deemed made);

(e) PFI or any Subsidiary shall fail to make any payment in respect of any
(I) Material Debt when due and such failure shall continue (A) after giving
effect to any applicable grace period or (B) two days after PFI or such
Subsidiary is given notice of such failure if such payment requirement does not
have a grace period, (II) Material Derivative Obligation and such failure shall
continue after giving effect to any applicable grace period, provided that if an
Early Termination has not occurred PFI or such Subsidiary shall have two days to
make such payment after it is given notice of such

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

failure if such payment does not have a grace period (for the avoidance of
doubt, excluding the failure to pay any amount the payment of which is being
disputed by PFI or such Subsidiary in good faith in accordance with (x) the
dispute resolution procedures provided for in connection with such Material
Derivative Obligation in the respective Master Agreement and (y) PFI’s internal
policies and procedures), and (III) Separate Account Recourse Obligation
existing on November 10, 2010 (including any subsequent amendments to such
Separate Account Recourse Obligation that do not increase the principal amount
thereof), such failure shall continue unremedied for 15 or more Business Days;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt and, in the case of any Separate Account Recourse
Obligation existing on the Effective Date (including any subsequent amendments
to such Separate Account Recourse Obligation that do not increase the principal
amount thereof), such acceleration shall continue unremedied for 15 or more
Business Days;

(g) PFI or any Material Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, rehabilitation, conservatorship, reorganization
or other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, rehabilitator, conservator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;

(h) an involuntary case or other proceeding shall be commenced against PFI or
any Material Subsidiary seeking liquidation, rehabilitation, conservatorship,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, rehabilitator,
conservator, custodian or other similar official of it or any substantial part
of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against PFI or any Material Subsidiary under the federal bankruptcy
laws as now or hereafter in effect;

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $450,000,000 which it shall have become liable
to pay under Title IV of ERISA with respect to a Plan; or notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $450,000,000;

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) a judgment or order for the payment of money in excess of $450,000,000
(excluding amounts covered by insurance) shall be rendered against PFI or any
Material Subsidiary and such judgment or order shall continue unsatisfied and
unstayed nor be the subject of any appeal for a period of 30 days;

(k)(i) subject to Section 5.07(a)(ii), any Person (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) (including any group acting for
the purpose of acquiring, holding or disposing of securities within the meaning
of Rule 13d-5(b)(1) under the Exchange Act, but excluding PFI, any Subsidiary,
any employee benefit plan or employee stock plan of PFI or any Subsidiary or any
Person organized, appointed, established or holding capital stock of PFI or any
Subsidiary pursuant to such a plan, or any Person organized by or on behalf of
PFI to effect a reorganization or recapitalization of PFI that does not
contemplate a change in the ultimate beneficial ownership of 30% or more of the
voting power of the then outstanding Equity Interests of PFI), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 30% of the total voting power of the then
outstanding Equity Interests of PFI or (ii) PICA shall cease to be a direct or
indirect majority owned Subsidiary of PFI;

(l) whether or not the PICA Support Agreement shall have been terminated
pursuant to paragraph 5 thereof, the obligations of PICA under paragraph 2 of
the PICA Support Agreement shall cease for any reason to be in full force and
effect or either party thereto shall so assert in writing or any governmental
body, agency or official with jurisdiction over either party thereto shall so
assert in writing in any action, suit or proceeding to which PICA or PFLLC is a
party, unless, prior thereto, PICA shall have executed and delivered a PICA
Assumption Agreement or a PICA Guarantee Agreement or PFLLC shall have been
terminated as a Borrower hereunder pursuant to Section 9.16;

(m) PICA or PFLLC shall fail for any reason to remain in compliance with the
terms of, or perform its obligations under, the PICA Support Agreement, or, if
the PICA Support Agreement has been terminated, PICA shall fail for any reason
to perform its obligations under paragraph 2 of the PICA Support Agreement,
unless, prior thereto, PICA shall have executed and delivered a PICA Assumption
Agreement or a PICA Guarantee Agreement or PFLLC shall have been terminated as a
Borrower hereunder pursuant to Section 9.16;

(n) PFLLC shall cease for any reason to be a direct or indirect wholly owned
Subsidiary, unless (i) PFLLC shall have been consolidated or merged with or into
PICA in accordance with the terms hereof, or (ii) PFLLC shall have been
terminated as a Borrower hereunder pursuant to Section 9.16;

(o) if PICA shall have executed and delivered a PICA Assumption Agreement or a
PICA Guarantee Agreement, such PICA Assumption Agreement or PICA Guarantee
Agreement, as the case may be, shall cease for any reason to be in full force
and effect or PICA or any governmental body, agency or official with
jurisdiction over PICA shall so assert in writing; or

(p) if PICA shall have executed and delivered a PICA Assumption Agreement or a
PICA Guarantee Agreement, PICA shall fail for any reason to remain in compliance
with the terms of, or perform its obligations under, such PICA Assumption
Agreement or PICA Guarantee Agreement, as the case may be;

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

then, and in every such event (other than any such event with respect to any
Borrower under Section 6.01(g) or (h)), the Administrative Agent shall (i) if
requested by Banks having more than 50% in aggregate amount of the Commitments,
(x) in the case of any such event other than Event of Default specified in
Section 6.01(l), by notice to the Borrowers terminate the Commitments and they
shall thereupon terminate or (y) in the case of any Event of Default specified
in Section 6.01(l), by notice to PFLLC terminate the commitments of the Banks to
make Loans to PFLLC and such commitments shall thereupon terminate, and
(ii) (x) in the case of any such event other than an Event of Default specified
in Section 6.01(l), if requested by Banks holding Loans evidencing more than 50%
in aggregate principal amount of the Loans, by notice to the Borrowers declare
the Loans (together with accrued interest thereon) and all other amounts payable
by the Borrowers hereunder to be, and the Loans (together with accrued interest
thereon) and all other amounts payable by the Borrowers hereunder shall
thereupon become, immediately due and payable and require that PFI Cash
Collateralize the L/C Obligations (in an amount equal to the then outstanding
L/C Obligations thereof, on behalf of the Borrowers, plus any accrued and unpaid
interest thereon), in each case, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower, and (y) in
the case of any Event of Default specified in Section 6.01(l), if requested by
Banks holding Loans evidencing more than 50% in aggregate principal amount of
the Loans to PFLLC, by notice to PFLLC declare the Loans of PFLLC (together with
accrued interest thereon) and all other amounts payable by the Borrowers
hereunder to be, and such Loans (together with accrued interest thereon) and all
other amounts payable by the Borrowers hereunder shall thereupon become,
immediately due and payable and require that PFI Cash Collateralize the L/C
Obligations (in an amount equal to the then outstanding L/C Obligations thereof,
on behalf of the Borrowers, plus any accrued and unpaid interest thereon), in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by PFLLC; provided that in the case of any of the
Events of Default specified in Section 6.01(g) or 6.01(h) with respect to any
Borrower, without any notice to such Borrower or any other act by the
Administrative Agent or the Banks, the Commitments shall automatically terminate
and the Loans (together with accrued interest thereon) and all other amounts
payable by the Borrowers hereunder shall automatically become due and payable,
and the obligation of PFI to Cash Collateralize the L/C Obligations, on behalf
of the Borrowers, as aforesaid shall automatically become effective, in each
case, without presentment, demand, protest or notice of any kind, all of which
are hereby waived by the Borrowers.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to
PFI under Section 6.01(c) promptly upon being requested to do so by any Bank and
shall thereupon notify all the Banks thereof.

ARTICLE 7

AGENTS

Section 7.01. Appointment and Authorization. Each Bank irrevocably hereby
appoints JPMCB to act on its behalf as the Administrative Agent and as the
Several L/C Agent under and in connection with this Agreement and authorizes the
Administrative Agent and the Several L/C Agent, as applicable, to take such
action as agent on its behalf and to exercise such powers under

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement and the other Loan Documents as are delegated to the
Administrative Agent and the Several L/C Agent, as applicable, by the terms
hereof or thereof, together with all such powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Several L/C Agent and the Banks, and no Obligor shall
have rights as a third party beneficiary of any of such provisions.

Section 7.02. Agents and Affiliates. The Person serving as the Administrative
Agent or the Several L/C Agent, as applicable, hereunder shall have the same
rights and powers in its capacity as a Bank as any other Bank and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent or the Several L/C Agent, as applicable, and the term “Bank” or “Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or the Several
L/C Agent, as applicable, hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with an Obligor or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or the Several L/C Agent, as
applicable, hereunder and without any duty to account therefor to the Banks.

Section 7.03. Action by Agents. The obligations of the Administrative Agent and
the Several L/C Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, no such Agent shall be
required to take any action with respect to any Default, except as expressly
provided in Article 6.

Section 7.04. Consultation with Experts. Each such Agent may consult with legal
counsel (who may be counsel for any Obligor), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 7.05. Liability of Agents. Neither any such Agent nor any of its
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it or them in connection
herewith (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 6.01 and 9.05) or (ii) in the absence of its own gross
negligence or willful misconduct. No such Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by any Obligor or a Bank. Neither any such Agent nor any of
its affiliates nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document, the PICA Support Agreement or any
borrowing hereunder; (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default;
(iv) the satisfaction of any condition specified in Article 3, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent; or (v) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, the PICA Support
Agreement or any other instrument or writing furnished in connection herewith or
therewith. No such Agent (i) shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement that the

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent or the Several L/C Agent, as applicable, is required to
exercise as directed in writing by the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for in this Agreement),
provided that no such Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to this Agreement or applicable law, and (iii) shall except as
expressly set forth in this Agreement, have any duty to disclose, or shall be
liable for the failure to disclose, any information relating to any Obligor or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or the Several L/C Agent, as applicable, or any of
its Affiliates in any capacity.

Section 7.06. Reliance by Agents. Each such Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each such Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
any Credit Extension that by its terms must be fulfilled to the satisfaction of
a Bank, the Administrative Agent and the Several L/C Agent may presume that such
condition is satisfactory to such Bank unless such Agent shall have received
notice to the contrary from such Bank prior to the making of such Credit
Extension.

Section 7.07. Delegation of Duties. Each such Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement and the other
Loan Documents through any one or more sub-agents appointed by such Agent. Each
such Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Several L/C Agent, applicable.

Section 7.08. Indemnification. To the extent that any Obligor for any reason
fails to indefeasibly pay any amount required under Section 9.03(b) to be paid
by it to the Administrative Agent, each Fronting L/C Issuer or the Several L/C
Agent, as applicable, (or any sub-agent thereof) or any of its officers,
directors, employees, advisors and agents, each Bank severally agrees to pay to
such Agent or Fronting L/C Issuer (or any such sub-agent) or such other Person,
as the case may be, such Bank’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or Fronting L/C Issuer (or any such sub-agent) in
its capacity as such, or against any such other Person acting for such Agent or
Fronting L/C Issuer (or any such sub-agent) in connection with such capacity.

Section 7.09. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Several L/C Agent or any
Bank or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon any such Agent or any Bank or any of
their Related Parties, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement or any related agreement or
any document furnished hereunder.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.10. Successor Agents. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and PFI; provided that if the
Person acting as the Administrative Agent at any time is also acting as the
Several L/C Agent, such Person shall also resign as the Several L/C Agent. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent, which shall be a Bank (or an Affiliate thereof)
with an office in the United States (and which Person shall also be appointed as
the successor Several L/C Agent, if applicable). If no successor Administrative
Agent shall have been so appointed by the Required Banks, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above (and a successor Several L/C Agent, if
applicable); provided that if the Administrative Agent shall notify PFI and the
Banks that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder (except that in the case of any collateral security
held by the Administrative Agent on behalf of itself, the Fronting L/C Issuers,
the Limited Fronting Banks and/or the Banks, as applicable, under any of the
Loan Documents, the retiring Administrative Agent may (but shall not be
obligated to) continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above in this Section. Upon acceptance of its appointment as
successor Administrative Agent (and, if applicable, Several L/C Agent)
hereunder, such successor Administrative Agent (and, if applicable, Several L/C
Agent) shall thereupon succeed to and become vested with all the rights and
duties of the retiring (or retired) Administrative Agent (and, if applicable,
Several L/C Agent), and the retiring Administrative Agent (and, if applicable,
Several L/C Agent) shall be discharged from its duties and obligations hereunder
(if not already discharged therefrom as provided above in this Section). After
any retiring Administrative Agent’s (and, if applicable, Several L/C Agent’s)
resignation hereunder as Administrative Agent (and, if applicable, Several L/C
Agent), the provisions of this Agreement shall continue in effect for the
benefit of such retiring Administrative Agent (and, if applicable, Several L/C
Agent), its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by it while it was Administrative Agent
(and, if applicable, Several L/C Agent).

Section 7.11. Other Agents. Notwithstanding anything herein to the contrary, the
Joint Lead Arrangers and the Syndication Agents shall have no duties or
responsibilities hereunder in their capacity as such, except in their capacity,
if any, as a Bank.

Section 7.12. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Bank an amount
equivalent to any applicable income, stamp or other taxes, imposts, duties,
charges, or fees imposed, levied, collected or assessed by any Governmental
Authority. Without limiting or expanding the provisions of Section 2.15, each
Bank shall indemnify and hold harmless the Administrative Agent against, and
shall make payable in respect thereof within 10 days after written demand
therefor, any and all taxes, imposts, duties, charges, or fees and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold any amounts from payments to or for
the account of such Bank for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Bank failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of such required withholding ineffective). A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under this Agreement or any other
instrument or document furnished pursuant hereto against any amount due the
Administrative Agent under this Section. The agreements in this Section shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Loan:

(a) the Administrative Agent in good faith determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period, or

(b) in the case of Euro-Dollar Loans, Banks having 50% or more of the aggregate
principal amount of the affected Loans advise the Administrative Agent that the
LIBO Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Banks of funding their Euro-Dollar Loans for
such Interest Period,

the Administrative Agent shall forthwith give notice thereof to PFI and the
Banks, whereupon until the Administrative Agent notifies PFI that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended and (ii) each outstanding
Euro-Dollar Loan shall be converted into an ABR Loan on the last day of the then
current Interest Period applicable thereto. Unless a Borrower notifies the
Administrative Agent at least two Business Days before the date of any
Euro-Dollar Loan for which a Notice of Borrowing has previously been given by
such Borrower that it elects not to borrow on such date, such Loan shall instead
be made as an ABR Loan.

Section 8.02. Illegality. If, on or after the date of this Agreement, any Change
in Law shall make it unlawful or impossible for any Bank (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans to any Borrower
and such Bank shall so notify the Administrative Agent (and the Administrative
Agent shall forthwith give notice thereof to the other Banks and PFI), whereupon
until such Bank notifies PFI and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Bank to
make Euro-Dollar Loans to such Borrower, or to convert outstanding Loans made to
such Borrower into Euro-Dollar Loans, shall be suspended. Before giving any
notice to the

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such notice is given, each Euro-Dollar Loan
held by such Bank made to such Borrower then outstanding shall be converted to
an ABR Loan either (i) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Bank may lawfully continue to
maintain and fund such Euro-Dollar Loan to such day or (ii) immediately if such
Bank shall determine that it may not lawfully continue to maintain and fund such
Euro-Dollar Loan to such day.

Section 8.03. Increased Cost and Reduced Return. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Bank or any Fronting L/C Issuer (but excluding any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Bank or any Fronting L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Bank or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Bank, such Fronting L/C Issuer or such other Recipient of making or maintaining
any Euro-Dollar Loan (or, in the case of clause (iii) above, any Loan) (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Bank, such Fronting L/C Issuer or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Bank, such Fronting L/C Issuer or such other
Recipient hereunder (whether of principal, interest or otherwise), in each case
by an amount deemed by such Bank, such Fronting L/C Issuer or such other
Recipient, as the case may be, to be material, then, within 15 days after demand
by such Bank, such Fronting L/C Issuer or such other Recipient, as the case may
be, to PFI (with a copy to the Administrative Agent), the applicable Borrower
will pay to such Bank, such Fronting L/C Issuer or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Bank,
such Fronting L/C Issuer or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Bank or any Fronting L/C Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s or such Fronting L/C Issuer’s capital
or on the capital of such Bank’s or such Fronting L/C Issuer’s holding company,
if any, as a consequence of this Agreement or the Loans made by, or the Letters
of Credit issued by or participations in Letters of Credit held by, such Bank,
or the Letters of Credit issued by any Fronting

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

L/C Issuer, to a level below that which such Bank or such Fronting L/C Issuer or
such Bank’s or such Fronting L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Bank’s or such
Fronting L/C Issuer’s policies and the policies of such Bank’s or such Fronting
L/C Issuer’s holding company with respect to capital adequacy) by an amount
deemed by such Bank or such Fronting L/C Issuer to be material, then from time
to time, within 15 days after demand by such Bank or such Fronting L/C Issuer,
as the case may be, to PFI (with a copy to the Administrative Agent), the
applicable Borrower will pay to such Bank or such Fronting L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Bank or
such Fronting L/C Issuer or such Bank’s or such Fronting L/C Issuer’s holding
company for any such reduction suffered.

(c) Each Bank will promptly notify PFI and the Administrative Agent of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Bank to compensation pursuant to this Section. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder that is signed by an officer of such Bank
with knowledge of and responsibility for such matters and that sets forth such
amount or amounts and a reasonable explanation of the basis therefor shall be
conclusive absent manifest error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

(d) Failure or delay on the part of any Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Bank’s right to demand such
compensation; provided that the applicable Borrower shall not be required to
compensate a Bank pursuant to this Section for any increased costs or reductions
incurred more than 90 days prior to the date that such Bank notifies PFI of the
event giving rise to such increased costs or reductions and of such Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 8.04. ABR Loans Substituted for Affected Euro-Dollar Loans. If (i) the
obligation of any Bank to make or maintain Euro-Dollar Loans to any Borrower has
been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03(a) and PFI at its option, by at least five
Business Days’ prior notice to such Bank through the Administrative Agent, shall
have elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies PFI that the circumstances giving rise to
such suspension or demand for compensation no longer apply:

(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted into) Euro-Dollar Loans shall instead be ABR Loans (on which interest
and principal shall be payable contemporaneously with the related Euro-Dollar
Loans of the other Banks), and

(b) after each of its Euro-Dollar Loans has been repaid (or converted to an ABR
Loan), all payments of principal which would otherwise be applied to repay such
Euro-Dollar Loans shall be applied to repay its ABR Loans instead.

If such Bank notifies PFI that the circumstances giving rise to such notice no
longer apply, the principal amount of each such ABR Loan shall be converted into
a Euro-Dollar Loan on the first day of the next succeeding Interest Period
applicable to the related Euro-Dollar Loans of the other Banks.

Section 8.05. Mitigation Obligations; Replacement of Banks.

.

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Designation of a Different Lending Office. If (i) any Bank requests
compensation under Section 8.03, (ii) any Bank gives a notice pursuant to
Section 8.02 or (iii) if any Obligor is required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.15, then such Bank shall use reasonable efforts
to designate a different Applicable Lending Office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 8.03 or 2.15 in the future or eliminate the need for the notice
pursuant to Section 8.02, as applicable and (ii) would not subject such Bank to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Bank. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

(b) Replacement of Bank. If (i) any Bank requests compensation under
Section 8.03, (ii) any Bank gives a notice pursuant to Section 8.02, (iii) any
Obligor is required to pay any Indemnified Taxes or additional amounts to any
Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.15 or (iv) any Bank is a Defaulting Bank, then PFI may, at its sole
expense and effort, upon notice to such Bank and the Administrative Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.06(c)), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that (i) PFI shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.06(c); (ii) such Bank
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder (including any amounts under Section 2.13) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts); and (iii) such
assignment does not conflict with applicable laws. A Bank shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Bank or otherwise, the circumstances entitling PFI to require
such assignment and delegation cease to apply.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Obligors, the Administrative Agent or the Several L/C Agent to the
address, telecopier number, electronic mail address or telephone number set
forth on Schedule 9.01; and

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b)

(b) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article 2 if such Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Obligor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. The Obligors further agree that the Administrative Agent may
make materials and/or information provided by or on behalf of the Obligors
hereunder (collectively, “Obligor Materials”) available to the Banks by posting
the Obligor Materials on IntraLinks or another similar electronic system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE OBLIGOR MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE OBLIGOR MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
OBLIGOR MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Obligors, any Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Obligors’ or the Administrative Agent’s
transmission of Obligor Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Obligors, any Bank or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Obligors and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other Bank
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the Obligors and the Administrative Agent.
In addition, each Bank agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Bank.

(e) Reliance by Administrative Agent and Banks. The Administrative Agent and the
Banks shall be entitled to rely and act upon any notices (including telephonic
Notice of Borrowing required under Section2.02) reasonably believed by them to
be genuine and to have been given by or on behalf of any Obligor even if such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein. The Obligors
shall indemnify the Administrative Agent, each Bank and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice reasonably believed by them to be genuine
and to have been given by or on behalf of the Obligors. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 9.03. Expenses; Documentary Taxes; Indemnification. (a) PFI shall pay
all reasonable out-of-pocket expenses of the Agents, including reasonable fees
and disbursements of Milbank, Tweed, Hadley & McCloy LLP, special counsel for
the Administrative Agent, in connection with the preparation of this Agreement,
any waiver or consent hereunder or any amendment, modifications or waivers
hereof. PFI agrees to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and each Bank, including reasonable fees and disbursements
of counsel (which counsel may be an employee of such Bank), in connection with
the enforcement or protection of its rights in connection with this Agreement,
including in connection with any workout, restructuring or negotiations in
respect thereof. Each request for payment of expenses under this Section shall
be accompanied by a reasonably detailed invoice and support for PFI’s review
prior to reimbursement thereof.

(b) Each Obligor jointly and severally agrees to indemnify each Agent, each
Fronting L/C Issuer or the Several L/C Agent and each Bank, and each Related
Party of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
claims, losses, damages, costs and expenses of any kind, including the
reasonable fees and disbursements of counsel, which may be incurred by such

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent or such Bank in connection with any actual or threatened claim or
investigative, administrative or judicial proceeding (whether or not such Agent
or such Bank shall be designated a party thereto) relating to or arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
any actual or proposed use of proceeds therefrom and regardless of whether any
such claim, litigation, investigation or proceeding is brought by the Obligors,
any of their directors, security holders or creditors, an Indemnitee or any
other Person; provided that no Indemnitee shall have the right to be indemnified
hereunder for (i) its own gross negligence or willful misconduct as determined
by a final and nonappealable judgment of a court of competent jurisdiction or
(ii) any act or omission to act by such Indemnitee in contravention of any law
or regulation applicable to such Person. To the extent permitted by applicable
law, the Obligors shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby or the Transactions.

Section 9.04. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to any Loan or Unreimbursed Amounts held by it which is greater than the
proportion received by any other Bank in respect of the aggregate amount of
principal and interest then due with respect to any Loan held by such other
Bank, the Bank receiving such proportionately greater payment shall (a) notify
the Administrative Agent of such fact and (b) purchase such participations in
the Loans or L/C Obligations, as the case may be, held by the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Loans and Unreimbursed
Amounts held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall (i) impair the right of any Bank to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of any Borrower (other than the
Loans) nor (ii) be construed to apply to (x) any payment made by or on behalf of
any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Bank) or (y) the application of Cash Collateral provided for in
Section 2.16. Each Borrower agrees, to the fullest extent it may effectively do
so under applicable law, that any Bank acquiring a participation pursuant to the
foregoing arrangements may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Borrower in the amount of such
participation.

Section 9.05. Amendments and Waivers. Any provision of this Agreement or the
Notes, if any, may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by each Obligor and the Required Banks (and,
if the rights or duties of the Administrative Agent, Several L/C Agent or
Fronting L/C Issuer are affected thereby, by then the Administrative Agent,
Several L/C Agent or Fronting L/C Issuer respectively); provided that no such
amendment or waiver shall:

(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks), unless signed by such Bank;

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) reduce the principal of or rate of interest on any Loan, any Unreimbursed
Amount or any fees hereunder, unless signed by each Bank affected thereby;

(iii) postpone the date fixed for any payment of principal of or interest on any
Loan, any Unreimbursed Amount or any fees hereunder or postpone the date for any
reduction or termination of any Commitment, unless signed by each Bank affected
thereby;

(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Banks and the types of
Loans, unless signed by each Bank;

(v) change the provisions of this Section or change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Banks, which shall be required for the Banks or any of them to take
any action under this Section or any other provision of this Agreement, unless
signed by each Bank; or

(vi) release any Borrower from its obligations hereunder with respect to Letters
of Credit for which any Subsidiary is named as an applicant hereunder, without
the written consent of each Bank.

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Bank or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that (x) the Commitment of
any Defaulting Bank may not be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank.

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Obligor may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.

(b) Any Bank may at any time grant to one or more banks or other institutions
(other than a Defaulting Bank) (each a “Participant”) participating interests in
its Commitment or any or all of its Loans. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
PFI and the Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including the right to
approve any amendment or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Bank will not agree to
any amendment or waiver of this Agreement described in clauses (i) through (vi)
of Section 9.05 without the consent of the Participant. Subject to Section
9.06(e), each Obligor agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits and be subject to
the obligations of Article 8 and Section 2.15 with respect to its participating
interest.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

An assignment or other transfer which is not permitted by Section 9.06(c) or
9.06(d) shall be given effect for purposes of this Agreement only to the extent
of a participating interest granted in accordance with this paragraph (b).

Each Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Obligors, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, Letters of Credit or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c) Any Bank may at any time assign to one or more assignees (each an
“Assignee”) all, or a proportionate part of all, of its rights and obligations
under this Agreement (including its Loans and its interests in Letters of
Credit) with (and subject to) the prior written consent (such consent not to be
unreasonably withheld) of:

(A) PFI; provided that no consent of PFI shall be required for an assignment to
(I) a Bank, an Affiliate of a Bank or an Approved Fund or (II) if an Event of
Default has occurred and is continuing, any other assignee; and provided,
further, that PFI shall be deemed to have consented to any such assignment
requiring its consent under this clause (A) if it fails to object thereto by
written notice to the Administrative Agent within ten Business Days after
(x) receipt of notice thereof by an officer of PFI that has been designated in
writing by PFI to the Administrative Agent for this purpose (or, failing any
such designation, by the treasurer or chief financial officer of PFI) and
(y) confirmation of such receipt by PFI in writing or by telephone, fax or other
electronic communication to the Administrative Agent;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Bank, an Affiliate of a Bank or
an Approved Fund;

(C) each Fronting L/C Issuer; provided that no consent of any Fronting L/C
Issuer shall be required for an assignment to a Bank, an Affiliate of a Bank or
an Approved Fund.

Assignments shall be subject to the following conditions:

(I) except in the case of an assignment to a Bank, an Affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s applicable Commitment, the amount of such Commitment of the assigning
Bank subject to each such assignment (determined as of the date the Assignment
and Assumption with

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to such assignment is delivered to the Administrative Agent) shall not
be less than $20,000,000 unless PFI (except if an Event of Default has occurred
and is continuing) and the Administrative Agent otherwise consent (which consent
shall not be unreasonably withheld);

(II) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement;

(III) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(IV) the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Obligors and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(V) no such assignment shall be made to (w) the Obligors or any of their
Affiliates or Subsidiaries, (x) any Defaulting Bank or any of its Subsidiaries,
or any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this subclause (x), (y) a natural person or a
corporation, limited liability company, trust or other entity owned, operated or
established for the primary benefit of a natural person and/or family members or
relatives of such person or (z) any Person which is a Non-NAIC Approved Bank
(unless such Non-NAIC Approved Bank shall have in effect a Confirming Bank
Agreement or Limited Fronting Bank Agreement, in each case, with a Person or
Bank, as applicable, which is a NAIC Approved Bank).

Subject to acceptance and recording thereof pursuant to paragraph (f) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.14
and 9.03).

If the Assignee is not organized under the laws of the United States of America
or a state thereof, and not otherwise treated as a U.S. person for federal
income tax purposes, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to PFI and the Administrative
Agent certifications as to exemption from deduction or withholding of any
United States federal income taxes in accordance with Section 2.15.

In connection with any assignment of rights and obligations of any Defaulting
Bank hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested, or drawings under a
Letter of Credit, not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent or any Bank hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Bank for
all purposes of this Agreement until such compliance occurs.

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement to secure obligations of such Bank, including to a Federal Reserve
Bank, provided that any foreclosure or similar action taken with respect to such
assignment to any Person other than a Federal Reserve Bank shall be subject to
the provisions of Section 9.06(c); provided, further, that any purported
assignment by a Bank that is not in compliance with this paragraph (d) shall be
null and void. No such assignment shall release the transferor Bank from its
obligations hereunder.

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.03 than such Bank would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with PFI’s prior consent or by reason of the provisions of
Section 8.02 or 8.03 requiring such Bank to designate a different Applicable
Lending Office under certain circumstances or at a time when the circumstances
giving rise to such greater payment did not exist.

(f) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Obligors, shall maintain at one of its offices in New York City a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of,
principal amount (and stated interest) of the Loans owing to, and the Letters of
Credit issued by, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Bank as a Defaulting Bank. The Register shall be available for inspection by PFI
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice. Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (c) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Bank or the assignee shall have failed to make any payment
required to be made by it pursuant to Section 2.04(c), 2.18(c), 2.18(k) or 7.08,
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

Section 9.07. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

Section 9.08. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement, the PICA Support Agreement and the other Loan Documents constitute
the entire agreement and understanding among the parties hereto and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

Section 9.09. Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND EACH
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH OBLIGOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN NEW YORK CITY, BOROUGH OF MANHATTAN FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OBLIGOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

Section 9.10. Waiver of Jury Trial. EACH OF THE OBLIGORS, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.11. Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Credit Extensions, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Bank
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Credit Extension is made hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other Obligation payable under this Agreement is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.15, 8.03 and 9.03 and Article 7
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the payment of the Obligations, the
expiration or termination of the Commitments and the Letters of the Credit or
the termination of this Agreement or any provision hereof.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.12. Confidentiality. Each of the Administrative Agent and the Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that the Information may be disclosed (a) to its and its affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors who are directly involved in the consideration of this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or self-regulatory body, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement in
writing containing provisions substantially the same as those of this Section
and for the benefit of the Obligors, to (i) any Assignee of or Participant in,
or any prospective Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Obligors
and their obligations, (g) with the consent of PFI or (h) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent or any Banks
on a nonconfidential basis from a source other than the Obligors. For the
purposes of this Section, “Information” means all information received from the
Obligors relating to the Obligors or their business, other than any such
information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by the Obligors; provided that, in the
case of information received from Obligors after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13. USA PATRIOT Act. Each Bank hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies Obligors, which information includes the name and
address of the Obligors and other information that will allow such Bank to
identify the Obligors in accordance with said Act.

Section 9.14. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), each of the Obligors
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agents, the Banks and the Joint Lead Arrangers
are arm’s-length commercial transactions between the Obligors and their
Affiliates, on the one hand, and the Agents, the Banks and the Joint Lead
Arrangers, on the other hand, (B) the Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Obligors are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby;
(ii) (A) the Agents, the Banks and the Joint Lead Arrangers each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Obligors or any of their Affiliates, or any other
Person and (B) none of the Agents, the Banks or the Joint Lead Arrangers has any
obligation to the Obligors or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) the Agents, the Banks and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Obligors and their Affiliates, and none
of the Agents, the Banks or the Joint Lead Arrangers has any obligation to
disclose any of such interests to the Obligors or any of their Affiliates. To
the fullest extent permitted by law, each of the Obligors hereby waives and
releases any claims that it may have against the Agents, the Bank and the Joint
Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 9.15. Payments Set Aside. To the extent that any payment by or on behalf
of the Obligors is made to the Administrative Agent, the Several L/C Agent, any
Fronting L/C Issuer or any Bank, or the Administrative Agent, the Several L/C
Agent, any Fronting L/C Issuer or any Bank exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Several L/C Agent, such Fronting L/C Issuer or such Bank in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Banks under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 9.16. Termination of PFLLC as a Borrower. PFI may, at any time (i) at
which there shall be no Loans outstanding to PFLLC or (ii) after PICA shall have
executed and delivered a PICA Assumption Agreement, upon notice thereof to the
Administrative Agent, executed on behalf of PICA and PFLLC and substantially in
the form of Exhibit I hereto, terminate PFLLC as a Borrower hereunder.
Immediately upon the receipt by the Administrative Agent of such notice, all
commitments of the Banks to make Loans to PFLLC, and all rights of PFLLC
hereunder, shall terminate and PFLLC shall immediately cease to be a Borrower
hereunder; provided that, unless PICA shall have executed and delivered a PICA
Assumption Agreement, all obligations of PFLLC as a Borrower hereunder arising
in respect of any period in which PFLLC was, or on account of any action or
inaction by PFLLC as, a Borrower hereunder shall survive such termination and if
PICA shall have executed and delivered a PICA Assumption Agreement, the
liability of PFLLC (but not of PICA) with respect to such obligations shall
terminate.

Section 9.17. Effect of Amendment and Restatement.

On the Effective Date, the Existing Credit Agreements shall be amended and
restated in their entirety. The parties hereto acknowledge and agree that
(i) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the obligations under the Existing Credit
Agreements as in effect immediately prior to the Effective Date, which remain
outstanding and (ii) such obligations are in all respects continuing (as amended
and restated hereby).

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PRUDENTIAL FINANCIAL, INC.

  as a Borrower

By:

/s/ Kenneth Y. Tanji

Name: Kenneth Y. Tanji Title: Senior Vice President and Treasurer By:

/s/ Kathleen Hoffman

Name: Kathleen Hoffman Title: Assistant Treasurer U.S. Federal Tax
Identification No.: 22-3703799



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PRUDENTIAL FUNDING, LLC

  as a Borrower

By:

/s/ Kathleen Hoffman

Name: Kathleen Hoffman Title: Assistant Treasurer U.S. Federal Tax
Identification No.: 22-2231168



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

  as an Obligor

By:

/s/ Kenneth Y. Tanji

Name: Kenneth Y. Tanji Title: Treasurer U.S. Federal Tax Identification No.:
22-1211670



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A.,

  Individually, as a Bank and as the Administrative

  Agent and the Several L/C Agent

 

By:

/s/ Kristen M. Murphy

Name: Kristen M. Murphy Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CITIBANK, N.A.,

  Individually, as a Bank

 

By:

/s/ Richard D. Rivera

Name: Richard D. Rivera Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HSBC BANK USA, NATIONAL ASSOCIATION,

  Individually, as a Bank

 

By:

/s/ Richard J. Herder

Name: Richard J. Herder Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A. By:

/s/ Tiffany Burgess

Name: Tiffany Burgess Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NEW YORK MELLON By:

/s/ Richard G. Shaw

Name: Richard G. Shaw Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION By:

/s/ Karen Hanke

Name: Karen Hanke Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SUMITOMO MITSUI BANKING

CORPORATION

By:

/s/ Alan Krouk

Name: Alan Krouk Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:

/s/ Glenn Schuermann

Name: Glenn Schuermann Title: Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEUTSCHE BANK AG NEW YORK BRANCH By:

/s/ Virginia Cosenza

Name: Virginia Cosenza Title: Vice President By:

/s/ Ming K. Chu

Name: Ming K. Chu Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MIZUHO BANK, LTD. By:

/s/ David Lim

Name: David Lim Title: Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STATE STREET BANK AND TRUST

COMPANY

By:

/s/ Mary H. Carey

Name: Mary H. Carey Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UBS AG, STAMFORD BRANCH By:

/s/ Craig Pearson

Name: Craig Pearson Title: Associate Director          Banking Products
Services, US By:

/s/ Houssem Daly

Name: Houssem Daly Title: Associate Director          Banking Products Services,
US

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BNP PARIBAS By:

/s/ Phil Truesdale

Name: Phil Truesdale Title: Managing Director By:

/s/ Riad Jafarov

Name: Riad Jafarov Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NOVA SCOTIA By:

/s/ Thane Rattew

Name: Thane Rattew Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BARCLAYS BANK PLC By:

/s/ Alicia Borys

Name: Alicia Borys Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MORGAN STANLEY BANK, N.A. By:

/s/ Michael King

Name: Michael King Title: Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S. BANK NATIONAL ASSOCIATION By:

/s/ Bonnie S. Wiskowski

Name: Bonnie S. Wiskowski Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, NEW YORK BRANCH By:

/s/ Doreen Barr

Name: Doreen Barr Title: Authorized Signatory By:

/s/ William O’Daly

Name: William O’Daly Title: Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE NORTHERN TRUST COMPANY By:

/s/ Peter J. Hallan

Name: Peter J. Hallan Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NATIXIS, NEW YORK BRANCH By:

/s/ Pamela Snyder

Name: Pamela Snyder Title: Managing Director By:

/s/ Nicholas Zangari

Name: Nicholas Zangari Title: Associate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PRICING SCHEDULE

Each of “Commitment Fee Rate”, “Applicable Margin” and “Letter of Credit Fee
Rate” means, for any day, the rate per annum set forth below in the row opposite
such term and in the column corresponding to the “Pricing Level” that exists on
such day:

 

Pricing Level

   Level I     Level II     Level III     Level IV     Level V  

Commitment Fee Rate

     0.10 %      0.125 %      0.15 %      0.20 %      0.25 % 

Applicable Margin

(Euro-Dollar Loans)

     1.00 %      1.125 %      1.25 %      1.50 %      1.75 % 

Applicable Margin

(ABR Loans)

     0 %      0.125 %      0.25 %      0.50 %      0.75 % 

Letter of Credit Fee Rate

     0.875 %      1.000 %      1.125 %      1.375 %      1.625 % 

For purposes of this Schedule, the following terms have the following meanings:

“Level I Pricing” applies at any date if, at such date, the Relevant Person’s
Relevant Rating is rated A+ or higher by S&P or A1 or higher by Moody’s.

“Level II Pricing” applies at any date if, at such date, Level I status does not
exist and the Relevant Person’s Relevant Rating is rated A or higher by S&P or
A2 or higher by Moody’s.

“Level III Pricing” applies at any date if, at such date, neither Level I nor
Level II status exists and the Relevant Person’s Relevant Rating is rated A- or
higher by S&P or A3 or higher by Moody’s.

“Level IV Pricing” applies at any date if, at such date, neither Level I nor
Level II nor Level III status exists and the Relevant Person’s Relevant Rating
is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s.

“Level V Pricing” applies at any date if, at such date, neither Level I nor
Level II nor Level III nor Level IV nor Level V status exists.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV, Level V or Level VI applies at any date.

“Relevant Person” means (i) for the purposes of determining the Commitment Fee
Rate on any date, PFI and (ii) for the purposes of determining the Letter of
Credit Fee Rate or Applicable Margin applicable to a LIBOR Loan or ABR Loan to
any Borrower or any Letter of Credit for the account of any Borrower, such
Borrower.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Relevant Rating” means, with respect to any Borrower, the rating of S&P or
Moody’s of the senior unsecured long-term debt securities of such Borrower
without third-party credit enhancement (and any rating assigned to any other
debt security of such Borrower shall be disregarded).

“S&P” means Standard & Poor’s Rating Services.

The rating in effect at any date is that in effect at the close of business on
such date. If the ratings established or deemed to have been established by S&P
and Moody’s shall be changed (other than as a result of a change in the rating
system of S&P or Moody’s), such change shall be effective as of the date on
which it is first announced by the applicable rating agency or, in the absence
of such announcement, on the effective date of such change.

At any time at which the Relevant Rating by S&P of the Relevant Person differs
from the Relevant Rating by Moody’s of the Relevant Person by one Pricing Level,
then each of the Commitment Fee Rate, Letter of Credit Fee Rate and Applicable
Margin shall be determined by reference to the Pricing Level of the higher of
the two ratings. At any time at which the Relevant Rating by S&P differs from
the Relevant Rating by Moody’s by more than one Pricing Level, then each of the
Commitment Fee Rate, Letter of Credit Fee Rate and Applicable Margin shall be
determined by reference to the Pricing Level next below that of the higher of
the two ratings. If neither S&P nor Moody’s shall publish a Relevant Rating for
any Borrower, the Relevant Ratings of such ratings agencies for such Borrower
shall be deemed to be in Level V.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01

COMMITMENTS

 

Bank

   Total
Commitment      Fronting
Letter of
Credit
Commitment  

J.P. Morgan Chase Bank, N.A.

   $ 330,000,000       $ 25,000,000   

Citibank, N.A.

   $ 330,000,000       $ 25,000,000   

HSBC Bank USA, National Association

   $ 330,000,000       $ 25,000,000   

Bank of America, N.A.

   $ 238,000,000      

Wells Fargo Bank, National Association

   $ 238,000,000      

Sumitomo Mitsui Banking Corporation

   $ 238,000,000      

The Bank of Tokyo-Mitsubishi UFJ, LTD.

   $ 238,000,000      

Mizuho Bank, Ltd.

   $ 238,000,000      

The Bank of New York Mellon

   $ 180,000,000      

U.S. Bank National Association

   $ 160,000,000      

Barclays Bank PLC

   $ 160,000,000      

BNP Paribas

   $ 160,000,000      

Credit Suisse AG, New York Branch

   $ 160,000,000      

Deutsche Bank AG New York Branch

   $ 160,000,000      

State Street Bank and Trust Company

   $ 160,000,000      

Goldman Sachs Bank USA

   $ 160,000,000      

UBS AG, Stamford Branch

   $ 160,000,000      

Morgan Stanley Bank, N.A.

   $ 160,000,000      

The Bank of Nova Scotia

   $ 100,000,000      

Natixis, New York Branch

   $ 50,000,000      

Northern Trust Company

   $ 50,000,000      

Total

   $ 4,000,000,000       $ 75,000,000   

Schedule 1.01 to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.18

EXISTING LETTERS OF CREDIT

None.

Schedule 2.18 to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 9.01

NOTICE INFORMATION

I. Each Obligor:

Prudential Financial, Inc.

751 Broad Street

Newark, New Jersey 07102

Attention: Treasurer

Tel: (973) 802-9257

Fax: (973) 802-9280

with a copy to:

Prudential Financial, Inc.

751 Broad Street

Newark, New Jersey 07102

Attention: General Counsel

Tel: (973) 802-7001

Fax: (973) 802-3876

II. Administrative Agent:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Lydia Gomez

Tel: 713-750-2531

Fax: 713-750-2223

Email: lydia.x.gomez@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

Attention: Brijendra S Grewal

Tel: 212-270-5305

Fax: 917-456-3256

Email: brijendra.s.grewal@jpmorgan.com

III. Several L/C Agent:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, Texas 77002-6925

Attention: Lydia Gomez

Tel: 713-750-2531

Fax: 713-750-2223

Email: lydia.x.gomez@jpmorgan.com

Schedule 9.01 to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with a copy to:

JPMorgan Chase Bank, N.A.

Attention: Brijendra S Grewal

Tel: 212-270-5305

Fax: 917-456-3256

Email: brijendra.s.grewal@jpmorgan.com

Schedule 9.01 to Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

NOTE

New York, New York

            , 201    

For value received, [Prudential Financial, Inc., a New Jersey corporation]
[Prudential Funding, LLC, a New Jersey limited liability company] (the
“Borrower”), promises to pay to                     (the “Bank”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Loan made by the Bank to the Borrower pursuant to the Credit Agreement referred
to below on the Termination Date provided, or as otherwise provided, in the
Credit Agreement. The Borrower promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement. All such payments of principal and interest shall be made
in Dollars in immediately available funds at the office of JPMorgan Chase Bank,
N.A. provided for in the Credit Agreement.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, prior to
any transfer hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding shall be endorsed by the Bank on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of April 14, 2015 among Prudential Financial, Inc.,
Prudential Funding, LLC, The Prudential Insurance Company of America, the banks
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Several L/C Agent (as the same may be amended from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

 

[PRUDENTIAL FINANCIAL, INC.] [PRUDENTIAL FUNDING, LLC] By:

 

Name: Title:

Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PAYMENTS OF PRINCIPAL

 

Date    Amount of
Loan   

Type of

Loan

   Amount of
Principal
Repaid    Maturity
Date    Notation
Made By                                                                       
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                               

Note

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF ASSUMPTION AGREEMENT

            ,    

To JPMorgan Chase Bank, N.A.,

as Administrative Agent party to the

Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of April 14, 2015 among Prudential Financial, Inc.,
Prudential Funding, LLC, The Prudential Insurance Company of America, the banks
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms
defined in the Credit Agreement are used herein as defined therein.

The Borrowers and [                    ] (the “Assuming Bank”) each hereby agree
as follows:

1. The Assuming Bank proposes to become an Assuming Bank pursuant to
Section 2.09(d) of the Credit Agreement with a Commitment in the amount of
$[        ] and, in that connection, hereby agrees with the Administrative Agent
and the Borrowers that it shall become a Bank for all purposes of the Credit
Agreement on the applicable Commitment Increase Date.

2. The Assuming Bank (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.04 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assumption Agreement; (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (d) agrees that it will perform in accordance with their terms all
of the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Bank, including, without limitation, the obligations of
each Bank with respect to confidentiality set forth in Section 9.12 thereof.

3. Following the execution hereof, this Assumption Agreement will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Assumption Agreement (the “Effective Date”)
shall be the applicable Commitment Increase Date.

4. Upon satisfaction of the applicable conditions set forth in Section 2.09(d)
of the Credit Agreement and upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Assuming Bank shall be a
party to the Credit Agreement and have all of the rights and obligations of a
Bank thereunder.

Assumption Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5. This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

6. This Assumption Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by facsimile shall be effective as delivery of a
manually executed counterpart of this Assumption Agreement.

Assumption Agreement

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Borrowers and the Assuming Bank have caused this letter
to be duly executed and delivered as of the date first above written.

 

Very truly yours, PRUDENTIAL FINANCIAL, INC. By

 

Name: Title: PRUDENTIAL FUNDING, LLC By

 

Name: Title: [NAME OF ASSUMING BANK] By

 

Name: Title:

 

Accepted this      day of             , 201    :

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By

 

Name: Title:

Assumption Agreement

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

[FORM OF OPINION OF COUNSEL FOR THE OBLIGORS]

April 14, 2015

To the Banks and the Administrative Agent Referred to Below

c/o JPMorgan Chase Bank, N.A.

     270 Park Avenue

     New York, NY, 10172

Ladies and Gentlemen:

As Vice President and Corporate Counsel of The Prudential Insurance Company of
America, a New Jersey-domiciled life insurance company (“PICA”) and General
Counsel of Prudential Funding, LLC, a New Jersey limited liability company
(“PFLLC”), I am familiar with the Amended and Restated Credit Agreement (the
“Credit Agreement”), dated as of April 14, 2015, among Prudential Financial,
Inc., a New Jersey corporation (“PFI”), PFLLC (together with PFI, the
“Borrowers”), PICA (together with the Borrowers, the “Obligors”), the banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. I am also
familiar with the Support Agreement dated as of March 18, 1982 (the “PICA
Support Agreement”) between PICA and PFLLC under which PICA has agreed to cause
PFLLC at all times to have a Tangible Net Worth (as such term is defined
therein) of at least $1.00. Terms defined in the Credit Agreement are used
herein as therein defined. This opinion is being rendered to you at the request
of the Borrowers pursuant to Section 3.01(d) of the Credit Agreement.

I have examined or caused to be examined under my direction certificates of
public officials, and copies, certified or otherwise identified to my
satisfaction, of such corporate documents and records of the Obligors and of
such other persons as I have deemed relevant and necessary or appropriate as a
basis for this opinion. In addition, I have relied, to the extent I deemed such
reliance proper, upon certificates of officers of the Obligors with respect to
the accuracy of material factual matters which were not independently
established.

Based on the foregoing, I am of the opinion that:

 

  1. PFI is a corporation, PICA is a life insurance company, and PFLLC is a
limited liability company, in each case, duly organized and validly existing in
good standing under the laws of the State of New Jersey. Each Borrower and PICA
have all requisite corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

  2. The execution, delivery and performance of the Credit Agreement by each
Borrower and PICA and the Notes by each Borrower (collectively, the “Notes”) are
within such Borrower’s or PICA’s powers, as applicable, and have been duly
authorized by such Borrower or PICA, as applicable.

Opinion of Counsel for the Obligors



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  1. The Credit Agreement has been duly executed and delivered by each Borrower
and PICA, and the Notes have been duly executed and delivered by each Borrower.

 

  2. The Credit Agreement is a valid and binding agreement of each Borrower and
PICA and the Notes of each Borrower are valid and binding agreements of such
Borrower, enforceable against such party, as applicable, in accordance with
their respective terms, subject to (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights (or, in the case of PICA, applicable
bankruptcy, insolvency, reorganization, rehabilitation, liquidation,
conservation or similar laws affecting the rights of creditors of insurance
companies) and (ii) general principles of equity (regardless of whether asserted
in a proceeding in equity or at law).

 

  3. The execution, delivery and performance of the Credit Agreement by each
Borrower and PICA, and the Notes by each Borrower, do not and will not
(i) require any action by, or in respect of, or filing with, any governmental
body or agency, or (ii) violate PFI’s Certificate of Incorporation or By-Laws,
PICA’s Charter or By-Laws or PFLLC’s Certificate of Formation or By-Laws or
(iii) result in any breach of any of the terms of, or constitute a default
under, any provision of applicable law or regulation, or any judgment or order
or any instrument or agreement known to me (after due inquiry or investigation)
to which such Obligor is party or by which any of its property is bound.

 

  4. Neither PFI nor PICA is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
PFLLC, as successor to Prudential Funding Corporation (the “Predecessor
Corporation”), has been exempted from all provisions of the Investment Company
Act of 1940, by order of the Securities and Exchange Commission dated April 27,
1982, issued pursuant to Section 6(c) of the Investment Company Act, and such
order remains in full force and effect.

 

  5. To the best of my knowledge, there are no legal or governmental proceedings
pending or threatened against or involving any Borrower or PICA which, after
consideration of applicable reserves, are reasonably likely to have a material
adverse effect on the ability of any Borrower or PICA to perform its obligations
under the Credit Agreement or which in any manner draw into question the
validity or enforceability of or seek to terminate the Credit Agreement or the
Notes.

 

  6. To the best of my knowledge (after due inquiry and investigation) there is
not pending or threatened any action, suit or proceeding against PICA or PFLLC
before any court or brought by any governmental agency, authority or body, which
calls into question the validity or enforceability of or seeks to terminate the
PICA Support Agreement.

 

  7. The execution, delivery and performance of the PICA Support Agreement have
been duly authorized by PICA, and the PICA Support Agreement has been duly
executed and delivered by PICA. The execution, delivery and performance of the
PICA Support Agreement were duly authorized by the Predecessor Corporation, and
the PICA Support Agreement was duly executed and delivered by the Predecessor
Corporation. Pursuant to Section 42:2B-20 of the New Jersey Limited Liability

Opinion of Counsel for the Obligors

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

       Company Act, PFLLC merged with the Predecessor Corporation effective
September 29, 2000 (the “Merger”). Upon effectiveness of the Merger, (i) all of
the Predecessor Corporation’s assets, liabilities, rights, privileges, duties,
obligations and property vested by operation of law in PFLLC as successor to the
Predecessor Corporation and (ii) the Predecessor Corporation’s rights and
privileges under the PICA Support Agreement inured to the benefit of PFLLC.

 

  8. The PICA Support Agreement is a valid and binding agreement of each of PICA
and PFLLC, enforceable against PICA and PFLCC in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization,
rehabilitation, liquidation, conservation or similar laws affecting the rights
of creditors of insurance companies and the rights of creditors generally,
(ii) general principles of equity (regardless of whether asserted in a
proceeding in equity or at law), (iii) the power of the New Jersey Commissioner
of Banking and Insurance under N.J.S.A. 17B:20-6 to impose reasonable and
temporary restrictions on the types of investments which an insurance company
may make, (iv) the requirements of N.J.S.A. 17:27A-4 that investments in a
subsidiary which equal or exceed 3% of PICA’s admitted assets as of the prior
December 31 or which are part of a series of like transactions within any
twelve-month period that equal or exceed 3% of PICA’s admitted assets as of the
prior December 31, require 30 days’ prior notice to the New Jersey Commissioner
of Banking and Insurance, who may within that 30-day period disapprove such
investments which exceed 3% of admitted assets, and (v) applicable investment
limitations under N.J.S.A. 17B:20-4.

 

  9. The PICA Support Agreement does not (i) require any action by, or in
respect of, or filing with, any governmental body or agency that has not
previously been obtained or made or as is described in paragraph 10 above,
(ii) contravene the Charter or By-Laws of PICA or the Certificate of Formation
or By-Laws of PFLCC or (iii) result in any breach of any of the terms of, or
constitute a default under, any provision of applicable law or regulation, or
any judgment or order or any instrument or agreement known to me (after due
inquiry or investigation) to which PICA or PFLCC is a party or by which any of
its property is bound.

 

  10. The obligations of PFLLC in respect of Loans made to PFLLC under the
Credit Agreement constitute “Debt” of PFLLC as that term is defined in the PICA
Support Agreement.

The opinions expressed herein are limited to the federal laws of the United
States of America, the laws of the State of New York and the State of New
Jersey, and I am expressing no opinion as to the effect of the laws of any other
jurisdiction. Although I am a member of the New York bar, I am not admitted to
practice law in New Jersey, except under a limited license for in-house counsel.
With respect to the Merger, I have relied upon the opinion of McCarter &
English, dated August 31, 2000, delivered to the Predecessor Corporation, a copy
of which is attached hereto.

 

Very truly yours, Nabanita C. Nag

Opinion of Counsel for the Obligors

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                               2. Assignee:
                                              [and is an Affiliate/Approved Fund
of [identify Bank]1] 3. Borrowers: Prudential Financial, Inc. and Prudential
Funding, LLC 4. Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

 

1 Select as applicable.

Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.      Credit Agreement:

  The Amended and Restated Credit Agreement dated as of April 14, 2015 among
Prudential Financial, Inc., Prudential Funding, LLC, The Prudential Insurance
Company of America, the Banks parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Several L/C Agent

6.      Assigned Interest:

 

 

Aggregate Amount of

Commitment/Loans

for all Bank

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of

Commitment/Loans2

$            

   $                    %

$            

   $                    %

$            

   $                    %

Effective Date:             , 201     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

Assignment and Assumption

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]3 Accepted: JPMORGAN CHASE BANK, N.A.,   as Administrative
Agent By

 

Name: Title:

 

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of Section 9.06(c) of the Credit Agreement.

Assignment and Assumption

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to: [NAME OF BANK],   as a Fronting L/C Issuer By:

 

Name: Title:]4

 

 

4 To be added only if the consent of a Fronting L/C Issuer is required by the
terms of Section 9.06(c) the Credit Agreement.

Assignment and Assumption

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]5 PRUDENTIAL FINANCIAL, INC. By:

 

Name: Title:

 

 

5 To be added only if the consent of PFI is required by the terms of
Section 9.06(c) the Credit Agreement.

Assignment and Assumption

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Obligors, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Obligors, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Bank that is not
incorporated under the laws of the United States of America or any state
thereof, attached to (or delivered with) this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 14, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Prudential Financial, Inc., Prudential
Funding, LLC, The Prudential Insurance Company of America, the Banks party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and Several L/C
Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of Internal Revenue Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of Internal Revenue
Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:

 

Name: Title: Date:             , 201    

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 14, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Prudential Financial, Inc., Prudential
Funding, LLC, The Prudential Insurance Company of America, the Banks party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and Several L/C
Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of Internal Revenue Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:             , 201    

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 14, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Prudential Financial, Inc., Prudential
Funding Company, LLC, The Prudential Insurance Company of America, the Banks
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and
Several L/C Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of Internal Revenue Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank and (2) the
undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:             , 201    

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 14, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Prudential Financial, Inc., Prudential
Funding, LLC, The Prudential Insurance Company of America, the Banks party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and Several L/C
Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of Internal Revenue Code, (iv) none
of its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of Internal Revenue Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of
Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:

 

Name: Title: Date:             , 201    

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

[FORM OF]

PICA ASSUMPTION AGREEMENT

AGREEMENT dated as of             ,         , made by THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a life insurance company organized under the laws of the
State of New Jersey (“PICA”), in favor of the Banks and the Administrative Agent
party to the Credit Agreement referred to herein and the holders from time to
time of the Loans made to PFLLC (as defined below) thereunder.

W I T N E S E T H:

WHEREAS, Prudential Funding, LLC (“PFLLC”) is a party to an Amended and Restated
Credit Agreement (as amended from time to time, the “Credit Agreement”) dated as
of April 14, 2015 among Prudential Financial, Inc. (“PFI”), PFLLC (PFI and
PFLLC, collectively, the “Borrowers” and each, a “Borrower”), PICA, the Banks
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”);

WHEREAS, PICA owns, directly or indirectly, all of the membership interests in
PFLLC; and

[WHEREAS, as of the date hereof [describe merger or consolidation of PFLLC into
another Subsidiary], and under Section [5.03] [5.07] of the Credit Agreement it
is a condition to such [termination] [merger] [consolidation] that PICA execute
and deliver this Agreement;]

[WHEREAS, [the Support Agreement is being [amended] [modified] [waived]
[supplemented] [novated]] [PICA’s obligations under paragraph 2 of the Support
Agreement dated as of March 18, 1982 between PFLLC and PICA (the “Support
Agreement”) are being terminated] as of the date hereof, and under Section 5.10
of the Credit Agreement it is a condition to such [amendment] [modification]
[waiver] [supplement] [novation] [termination] that PICA execute and deliver
this Agreement;]

[WHEREAS, the Borrowers desire to terminate PFLLC as a Borrower under the Credit
Agreement as of the date hereof, and under Section 9.16 of the Credit Agreement
it is a condition to such termination that PICA execute and deliver this
Agreement;]

NOW THEREFORE, in consideration of the premises PICA hereby agrees as follows:

SECTION 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings given them in the Credit Agreement.

SECTION 2. Assumption. PICA hereby unconditionally and irrevocably assumes, as
principal obligor, all of the obligations of PFLLC under the Credit Agreement
and the Loans made to PFLLC thereunder, including, without limitation, the
obligations of PFLLC to pay in full when due (whether at stated maturity, upon
acceleration or otherwise) the principal of and interest on such Loans and all
other amounts payable by PFLLC under the Credit Agreement.

PICA Assumption Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3. Representations and Warranties. PICA hereby represents and warrants
that:

(a) Authorization; No Contravention. The execution, delivery and performance by
PICA of this Agreement are within PICA’s powers, have been duly authorized by
all necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or the certificate
of incorporation or the by-laws of PICA or of any agreement, judgment,
injunction, order, decree or other instrument binding upon PICA or result in or
require the creation or imposition of any Lien on any asset of PICA or any
Material Subsidiary.

(b) Binding Effect. This Agreement constitutes a valid and binding agreement of
PICA.

SECTION 4. Notices. All notices and other communications provided for or
permitted hereunder shall be made as specified in Section 9.01 of the Credit
Agreement.

SECTION 5. Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. PICA HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. PICA IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(b) PICA HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 6. Severability. Any provision of this Agreement which is illegal,
invalid, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity,
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such illegality, invalidity, prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

SECTION 7. Entire Agreement. This Agreement, the Support Agreement and the
Credit Agreement embody the entire agreement of PICA with respect to the subject
matter hereof and supersede any prior written or oral agreements and
understandings relating to the subject matter hereof.

PICA Assumption Agreement

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, PICA has caused this Agreement to be duly executed and
delivered by its officers thereunto duly authorized as of the date first above
written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:

 

Name: Title:

PICA Assumption Agreement

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

[FORM OF]

PICA GUARANTEE AGREEMENT

GUARANTEE AGREEMENT dated as of             ,         , made by THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, a life insurance company organized under the laws
of the State of New Jersey (“PICA”), in favor of the Banks and the
Administrative Agent party to the Credit Agreement referred to herein and the
holders from time to time of the Loans made to PFLLC (as defined below)
thereunder.

W I T N E S E T H :

WHEREAS, Prudential Funding, LLC (“PFLLC”) is a party to an Amended and Restated
Credit Agreement (as amended from time to time, the “Credit Agreement”) dated as
of April 14, 2015 among Prudential Financial, Inc. (“PFI”), PFLLC (PFI and
PFLLC, collectively, the “Borrowers” and each, a “Borrower”), PICA, the Banks
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”);

WHEREAS, PICA owns, directly or indirectly, all of the membership interests in
PFLLC; and

[WHEREAS, [the Support Agreement is being [amended] [modified] [waived]
[supplemented] [novated]] [PICA’s obligations under paragraph 2 of the Support
Agreement dated as of March 18, 1982 between PICA and PFLLC (the “Support
Agreement”) are being terminated] as of the date hereof, and under Section 5.10
of the Credit Agreement it is a condition to such [amendment] [modification]
[waiver] [supplement] [novation] [termination] that PICA execute and deliver
this Guarantee Agreement;

NOW, THEREFORE, in consideration of the premises, PICA hereby agrees as follows:

SECTION 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings given them in the Credit Agreement.

SECTION 2. Guarantee. PICA hereby unconditionally and irrevocably guarantees as
principal and not merely as surety the full and punctual payment when due
(whether at stated maturity, upon acceleration or otherwise) of the principal of
and interest on each Loan made to PFLLC under the Credit Agreement and the full
and punctual payment of all other amounts payable by PFLLC under the Credit
Agreement.

SECTION 3. Guarantee Absolute. PICA agrees that the guarantee contained in this
Guarantee Agreement is a guarantee of payment and not of collection or
collectability, and that the obligations of PICA hereunder shall be primary,
absolute and unconditional and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of PFLLC under the Credit Agreement or any Note, by operation
of law or otherwise;

PICA Guarantee Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) any modification or amendment of or supplement to the Credit Agreement or
any Note;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of PFLLC under the Credit Agreement or any Note;

(d) any change in the corporate existence, structure or ownership of PFLLC, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
PFLLC or its assets or any resulting release or discharge of any obligation of
PFLLC contained in the Credit Agreement or any Note;

(e) the existence of any claim, set-off or other rights which PICA may have at
any time against PFLLC, the Administrative Agent, any Bank or any other Person,
whether in connection herewith or with the Credit Agreement or the Support
Agreement or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(f) any invalidity or unenforceability relating to or against PFLLC for any
reason of the Credit Agreement or any Note, or any provision of applicable law
or regulation purporting to prohibit the payment by PFLLC of the principal of or
interest on any Loan or any other amount payable by PFLLC under the Credit
Agreement; or

(g) any other act or omission to act or delay of any kind by PFLLC, the
Administrative Agent, any Bank or any other Person (including, without
limitation, under the Support Agreement) or any other circumstance whatsoever
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of PICA’s obligations hereunder.

SECTION 4. Representations and Warranties. PICA hereby represents and warrants
that:

(a) Authorization; No Contravention. The execution, delivery and performance by
PICA of this Guarantee Agreement are within PICA’s powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or the
certificate of incorporation or the by-laws of PICA or of any agreement,
judgment, injunction, order, decree or other instrument binding upon PICA or
result in the creation or imposition of any Lien on any asset of PICA or any
Material Subsidiary.

(b) Binding Effect. This Guarantee Agreement constitutes a valid and binding
agreement of PICA, enforceable in accordance with its terms.

SECTION 5. Manner of Payment. Payment by PICA hereunder shall be made in such
funds, to such Persons and at such times and places as are specified for
corresponding payments under the Credit Agreement.

SECTION 6. Enforcement of Guarantee. In no event shall the Administrative Agent,
any Bank or any other Person have any obligation to proceed against PFLLC or any
other Person or any property that may be pledged to secure the obligations of
PFLLC under the Credit

PICA Guarantee Agreement

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement or the Notes or take any action against PFLLC or PICA under the
Support Agreement before seeking satisfaction from PICA.

SECTION 7. Waiver. PICA hereby irrevocably waives promptness, diligence,
acceptance hereof, presentment, demand, protest and any and all other notice not
provided for herein and any requirement that at any time the Administrative
Agent, any Bank or any other Person exhaust any right or take any action against
PFLLC or any other Person (including, without limitation, PICA under the Support
Agreement) and any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge, release or defense of PICA or that might
otherwise limit recourse against PICA.

SECTION 8. Waiver of Subrogation. PICA irrevocably waives any and all rights to
which it may be entitled, by operation of law or otherwise, upon making any
payment hereunder to be subrogated to the rights of the payee against PFLLC with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by PFLLC in respect thereof, whether or not all amounts payable by PFLLC under
the Credit Agreement or its Notes have been paid in full.

SECTION 9. Notices. All notices and other communications provided for or
permitted hereunder shall be given as specified in Section 9.01 of the Credit
Agreement.

SECTION 10. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Bank to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 11. Continuing Guarantee; Reinstatement in Certain Circumstances. The
guarantee contained in this Guarantee Agreement is a continuing guarantee and
PICA’s obligations hereunder shall (i) unless PICA shall have executed and
delivered a PICA Assumption Agreement or PFLLC shall have consolidated with or
merged into PICA in accordance with Section 5.07(a)(i)(A) of the Credit
Agreement, remain in full force and effect until the indefeasible payment in
full of the principal of and interest on the Loans made to PFLLC and all other
amounts payable by PFLLC under the Credit Agreement and the expiration or
earlier termination of the Commitments with respect to PFLLC under the Credit
Agreement, (ii) be binding upon PICA and its successors and assigns, and
(iii) inure to the benefit of and be enforceable by the Banks, the
Administrative Agent and the holders from time to time of the Loans made to
PFLLC and their respective successors, transferees and assigns. If at any time
any payment of any of the principal of or interest on any Loan or any other
amount payable by PFLLC under the Credit Agreement is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of PFLLC or otherwise, PICA’s obligations hereunder with respect
to such payment shall be reinstated as though such payment had been due but not
made at such time.

SECTION 12. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by PFLLC under the Credit Agreement or the Notes is stayed upon
the insolvency, bankruptcy or reorganization of PFLLC, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement shall
nonetheless be payable by PICA hereunder forthwith on demand by the
Administrative Agent made at the request of the requisite proportion of the
Banks specified in Article 6 of the Credit Agreement.

PICA Guarantee Agreement

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 13. Governing Law; Waiver of Jury Trial.

(a) THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. PICA HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. PICA IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(b) PICA HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 14. Severability. Any provision of this Guarantee Agreement which is
illegal, invalid, prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity,
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such illegality, invalidity, prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

SECTION 15. Entire Agreement. This Guarantee Agreement, the Support Agreement
and the Credit Agreement embody the entire agreement of PICA with respect to the
subject matter hereof and thereof and supersede any prior written or oral
agreements and understandings relating to the subject matter hereof and thereof.

IN WITNESS WHEREOF, PICA has caused this Guarantee Agreement to be duly executed
and delivered by its officers thereunto duly authorized as of the date first
above written.

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:

 

Name: Title:

PICA Guarantee Agreement

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H

PICA SUPPORT AGREEMENT

AGREEMENT, dated as of March 18, 1982 between THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, a New Jersey corporation (“Prudential”), and PRUDENTIAL FUNDING
CORPORATION, a New Jersey corporation (“Funding”).

W I T N E S E T H:

WHEREAS, Prudential owns all of the issued and outstanding capital stock of
PRUCO, INC. a New Jersey corporation (“PRUCO”), which in turn presently owns all
of the issued and outstanding capital stock of Funding; and

WHEREAS, Funding plans to incur indebtedness for money borrowed from time to
time to parties other than PRUCO or Prudential (“Debt”) in order to enable
Funding to carry on its business; and

WHEREAS, Funding plans to guarantee indebtedness incurred from time to time by
Prudential Overseas Funding Corporation N.V. and other subsidiaries of
Prudential for money borrowed; and

WHEREAS, Prudential and Funding intended to provide certain assurances to
holders of Debt and indebtedness guaranteed by Funding with respect to the stock
ownership and financial conditions of Funding; and

WHEREAS, Funding plans to finance the borrowing requirements of companies within
the Prudential group; and

WHEREAS, the corporate interests of Prudential will be furthered and the value
of its investments in its subsidiaries preserved and potentially enhanced by its
entering into this Support Agreement;

NOW THEREFORE, the parties agree as follows:

1. Stock Ownership of Funding. Prudential will directly (or indirectly through a
wholly-owned subsidiary of Prudential) own and hold the entire legal title to
and beneficial interest in all outstanding shares of stock of Funding having the
power under ordinary circumstances to vote for the election of members of the
Board of Directors of Funding, and will not directly or indirectly pledge or in
any way encumber or otherwise dispose of any such shares of stock.

2. Maintenance of Tangible Net Worth. Prudential will cause Funding at all times
to have a Tangible Net Worth of at least $1.00. “Tangible Net Worth” shall mean,
as of the time of any determination thereof, the excess of (1) the sum of (i)
the par value (or value stated on the books of Funding) of the capital stock of
all classes of Funding, plus (or minus in the case of a deficiency) (ii) the
amount of the paid-in capital and retained earnings of Funding, plus (iii) the
amount of outstanding Subordinated Debt, over (2) all intangible assets of
Funding; all determined in accordance with generally accepted accounting
principles as in effect on the date hereof. “Subordinated Debt” shall mean
indebtedness of Funding which is expressly and validly subordinated to all Debt
of Funding and all indebtedness guaranteed by Funding from time to time
outstanding.

PICA Support Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. No Guarantee. This Agreement is not, and nothing herein contained and nothing
done pursuant hereto by Prudential shall be deemed to constitute, a direct or
indirect guarantee by Prudential of the payment of any Debt or other obligation,
indebtedness or liability, of any kind or character whatsoever, of Funding or
its subsidiaries, if any.

4. Waiver. Prudential hereby waives any failure or delay on the part of Funding
in asserting or enforcing any of its rights or in making any claims or demands
hereunder.

5. Modification, Amendment and Termination. This Agreement may only be modified
or amended in ways not less favorable to Funding, and may be terminated at any
time by notice from one party to the other on not less than 90 days written
notice, except that if termination of this Agreement is necessary to meet any
legal or regulatory requirements applicable to Prudential, this Agreement may be
terminated immediately by Prudential upon written notice to Funding.
Notwithstanding any such termination, the obligations of Prudential under
paragraph 2 hereof shall remain in full force and effect until the retirement of
each issue of Debt and each issue of indebtedness guaranteed by Funding
outstanding on the termination date, unless the holders of all Debt or
indebtedness of such issue (or a trustee acting on behalf of such holders) shall
have consented to such termination in writing.

6. Successors. The agreements herein set forth shall be mutually binding upon,
and inure to the mutual benefit of, Prudential and Funding and their respective
successors.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey.

PICA Support Agreement

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:

 

Name: Title: PRUDENTIAL FUNDING CORPORATION By:

 

Name: Title:

PICA Support Agreement

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

[FORM OF]

PFLLC TERMINATION NOTICE

            [Date]

 

To: JPMorgan Chase Bank, N.A. (“Administrative Agent”)

 

From: Prudential Financial, Inc. (“PFI”), The Prudential Insurance Company of
America (“PICA”) and Prudential Funding, LLC (“PFLLC”)

 

Re: Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
April 14, 2015 among PFI, PFLLC, PICA, the banks parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent

We hereby give notice pursuant to Section 9.16 of the Credit Agreement that,
effective as of the date hereof, PFLLC is terminated as a Borrower under the
Credit Agreement and all commitments by the Banks to make Loans to PFLLC under
the Credit Agreement are hereby terminated.

We hereby certify that the termination of PFLLC as a Borrower under the Credit
Agreement complies with Section 9.16 of the Credit Agreement for the reasons set
forth below:

[1. There are no Loans outstanding to PFLLC.

2. All obligations of PFLLC as a Borrower under the Credit Agreement arising in
respect of any period in which PFLLC was, or on account of any action or
inaction by PFLLC as, a Borrower under the Credit Agreement shall survive the
termination effected by this notice.]*

[1. PICA has executed and delivered a PICA Assumption Agreement].

 

 

* Include this language if no PICA Assumption Agreement has been executed and
delivered.

PFLLC Termination Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

PRUDENTIAL FINANCIAL, INC. By:

 

Name: Title: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:

 

Name: Title: PRUDENTIAL FUNDING, LLC By:

 

Name: Title:

PFLLC Termination Notice

 

 

- 2 -